Exhibit 10.1
HANESBRANDS INC.
RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective as of January 1, 2010)

 



--------------------------------------------------------------------------------



 



CERTIFICATE
     The undersigned, as a duly authorized representative of the Hanesbrands
Inc. Employee Benefits Administrative Committee, hereby adopts the Hanesbrands
Inc. Retirement Savings Plan, as amended and restated effective as of January 1,
2010.
     Dated this 27th day of April, 2010.

                HANESBRANDS INC. EMPLOYEE
BENEFITS ADMINISTRATIVE
COMMITTEE       By: /s/ Virginia A. Piekarski                 Administrative
Committee Member  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
SECTION 1
    1  
1.01 Background; Purpose of Plan
    1  
1.02 Effective Date; Plan Year
    1  
1.03 Plan Administration
    1  
1.04 Plan Supplements
    1  
1.05 Trustee; Trust
    2  
 
       
SECTION 2
    3  
Definitions
    3  
2.01 Account
    3  
2.02 Accounting Date
    3  
2.03 Actual Deferral Percentage
    3  
2.04 Adjusted Net Worth
    3  
2.05 After-Tax Account
    3  
2.06 Alternate Payee
    3  
2.07 Annual Addition
    4  
2.08 Annual Company Contribution
    4  
2.09 Annual Company Contribution Account
    4  
2.10 Appeal Committee
    4  
2.11 Before-Tax Contribution
    4  
2.12 Before-Tax Contribution Account
    4  
2.13 Beneficiary
    4  
2.14 Catch-Up Contribution
    4  
2.15 Code
    5  
2.16 Committee
    5  
2.17 Company
    5  
2.18 Compensation
    5  
2.19 Contribution Percentage
    6  
2.20 Controlled Group Member
    6  
2.21 Covered Group
    6  
2.22 Direct Rollover
    6  
2.23 Distributee
    6  
2.24 Effective Date
    6  
2.25 Elective Deferral
    7  
2.26 Eligible Employee
    7  
2.27 Eligible Retirement Plan
    7  
2.28 Eligible Rollover Distribution
    7  
2.29 Employee
    8  
2.30 Employer
    8  
2.31 Employer Contributions
    8  
2.32 ERISA
    9  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE
2.33 Excess Deferral
    9  
2.34 Fair Market Value
    9  
2.35 Forfeiture
    9  
2.36 Hanesbrands Stock
    9  
2.37 Highly Compensated Employee
    10  
2.38 Hour of Service
    10  
2.39 Investment Committee
    10  
2.40 Leased Employee
    10  
2.41 Leave of Absence
    10  
2.42 Limitation Year
    11  
2.43 Matching Contributions
    11  
2.44 Matching Contribution Account
    11  
2.45 Maternity or Paternity Absence
    11  
2.46 Normal Retirement Age
    11  
2.47 One-Year Period of Severance
    11  
2.48 Participant
    11  
2.49 Period of Service
    12  
2.50 Plan
    12  
2.51 Plan Year
    12  
2.52 Predecessor Company
    13  
2.53 Predecessor Company Account
    13  
2.54 Predecessor Plan
    13  
2.55 Required Commencement Date
    13  
2.56 Rollover Contribution
    13  
2.57 Rollover Contribution Account
    13  
2.58 Sara Lee Plan
    13  
2.59 Separation Date
    13  
2.60 Service
    14  
2.61 Spin-Off, Spin-Off Date
    14  
2.62 Totally Disabled or Total Disability
    14  
2.63 Transferred Participants
    14  
2.64 Trust Agreement
    15  
2.65 Trust Fund
    15  
2.66 Trustees
    15  
2.67 Year of Service
    15  
 
       
SECTION 3
    17  
Participation
    17  
3.01 Eligibility to Participate
    17  
3.02 Covered Group
    18  
3.03 Leave of Absence
    18  
3.04 Leased Employees
    18  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE
SECTION 4
    19  
Before-Tax Contributions
    19  
4.01 Before-Tax Contributions
    19  
4.02 Catch-Up Contributions
    20  
4.03 Change in Election
    20  
4.04 Direct Transfers and Rollovers
    20  
 
       
SECTION 5
    22  
Employer Contributions
    22  
5.01 Before-Tax Contributions
    22  
5.02 Annual Company Contribution
    22  
5.03 Matching Contributions
    22  
5.04 Transition Contribution
    23  
5.05 Allocation of Annual Company Contribution
    24  
5.06 Payment of Matching Contributions
    24  
5.07 Allocation of Matching Contributions
    24  
5.08 Limitations on Employer Contributions
    24  
5.09 Verification of Employer Contributions
    24  
5.10 Corrective Contributions/Reallocations
    24  
5.11 No Interest in Employers
    25  
 
       
SECTION 6
    26  
Contribution Limits
    26  
6.01 Limitation on Before-Tax Contributions
    26  
6.02 Limitation on Matching Contributions
    26  
6.03 Dollar Limitation
    26  
6.04 Allocation of Earnings to Distributions of Excess Deferrals
    27  
6.05 Contribution Limitations
    27  
 
       
SECTION 7
    29  
Period of Participation
    29  
7.01 Separation Date
    29  
7.02 Restricted Participation
    29  
 
       
SECTION 8
    31  
Accounting
    31  
8.01 Separate Accounts
    31  
8.02 Adjustment of Participants’ Accounts
    31  
8.03 Crediting of 401(k) Contributions
    32  
8.04 Charging Distributions
    33  
8.05 Statement of Account
    33  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE
SECTION 9
    34  
The Trust Fund and Investment of Trust Assets
    34  
9.01 The Trust Fund
    34  
9.02 The Investment Funds
    34  
9.03 Investment of Contributions
    34  
9.04 Change in Investment of Contributions
    34  
9.05 Elections to Transfer Balances Between Accounts; Diversification
    35  
9.06 Voting of Stock; Tender Offers
    35  
9.07 Confidentiality of Participant Instructions
    36  
 
       
SECTION 10
    37  
Payment of Account Balances
    37  
10.01 Payments to Participants
    37  
10.02 Distributions in Shares
    40  
10.03 Beneficiary
    41  
10.04 Missing Participants and Beneficiaries
    42  
10.05 Rollovers
    43  
10.06 Forfeitures
    43  
10.07 Recovery of Benefits
    44  
10.08 Dividend Pass-Through Election
    44  
10.09 Minimum Distributions
    44  
 
       
SECTION 11
    49  
Loans and Withdrawals
    49  
11.01 Loans to Participants
    49  
11.02 After-Tax Withdrawals
    51  
11.03 Hardship Withdrawals
    51  
11.04 Age 59-1/2 Withdrawals
    53  
11.05 Additional Rules for Withdrawals
    53  
 
       
SECTION 12
    55  
Reemployment
    55  
12.01 Reemployed Participants
    55  
12.02 Calculation of Service Upon Reemployment
    55  
 
       
SECTION 13
    58  
Top-Heavy Rules
    58  
13.01 Purpose and Effect
    58  
13.02 Top Heavy Plan
    58  
13.03 Key Employee
    58  
13.04 Minimum Employer Contribution
    59  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE
13.05 Aggregation of Plans
    59  
13.06 No Duplication of Benefits
    59  
13.07 Compensation
    60  
 
       
SECTION 14
    61  
General Provisions
    61  
14.01 Committee’s Records
    61  
14.02 Information Furnished by Participants
    61  
14.03 Interests Not Transferable
    61  
14.04 Domestic Relations Orders
    61  
14.05 Facility of Payment
    62  
14.06 No Guaranty of Interests
    62  
14.07 Rights Not Conferred by the Plan
    62  
14.08 Gender and Number
    62  
14.09 Committee’s Decisions Final
    63  
14.10 Litigation by Participants
    63  
14.11 Evidence
    63  
14.12 Uniform Rules
    63  
14.13 Law That Applies
    63  
14.14 Waiver of Notice
    63  
14.15 Successor to Employer
    63  
14.16 Application for Benefits
    63  
14.17 Claims Procedure
    64  
14.18 Action by Employers
    64  
14.19 Adoption of Plan by Controlled Group Members
    64  
 
       
SECTION 15
    65  
Amendment or Termination
    65  
15.01 Amendment
    65  
15.02 Termination
    65  
15.03 Effect of Termination
    65  
15.04 Notice of Amendment or Termination
    65  
15.05 Plan Merger, Consolidation, Etc.
    66  
 
       
SECTION 16
    67  
Relating to the Plan Administrator and Committees
    67  
16.01 The Employee Benefits Administrative Committee
    67  
16.02 The ERISA Appeal Committee
    68  
16.03 Secretary of the Committee
    69  
16.04 Manner of Action
    69  
16.05 Interested Party
    69  
16.06 Reliance on Data
    69  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE
16.07 Committee Decisions
    70  
 
       
EXHIBIT A
    A-1  
Accounts Transferred from the Sara Lee Plan
    A-1  

-vi-



--------------------------------------------------------------------------------



 



HANESBRANDS INC.
RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective as of January 1, 2010)
SECTION 1
1.01 Background; Purpose of Plan
     Effective July 24, 2006, Hanesbrands Inc. (the “Company”) established the
Plan, to permit Eligible Employees of the Company and the other Employers to
accumulate their retirement savings on a tax-favored basis. In connection with
the spin-off of the Company from the Sara Lee Corporation, the Accounts of
Transferred Participants were spun off from the Sara Lee Plan and transferred to
this Plan. A portion of the Plan (that portion invested in the Hanesbrands Inc.
Common Stock Fund) is designed to invest primarily in qualifying employer
securities and is intended to satisfy the requirements of an employee stock
ownership plan (as defined in Section 4975(e)(7) of the Code) (the ESOP
component); up to 100 percent of Plan assets may be invested in qualifying
employer securities. The remaining portion of the Plan is a profit sharing plan
intended to satisfy all requirements of Section 401(a) of the Code and includes
a cash or deferred arrangement intended to satisfy the requirements of Section
401(k) of the Code (the 401(k) component). For each Plan Year, the 401(k)
component shall include all of a Participant’s Before-Tax Contributions, the
Employers’ Matching Contributions, and the Annual Company Contribution allocable
to the Participant with respect to that Plan Year for all purposes of the Plan.
Effective as of January 1, 2010, the Plan is amended and restated in its
entirety as set forth below.
1.02 Effective Date; Plan Year
     The effective date of the Plan as set forth herein is January 1, 2010. The
“Plan Year” is the twelve month period beginning each January 1 and ending on
the next following December 31.
1.03 Plan Administration
     As described in Subsection 16.01, the Committee shall be the administrator
(as that term is defined in Section 3(16)(A) of ERISA) of the Plan and shall be
responsible for the administration of the Plan; provided, however, that the
Committee may delegate all or any part of its powers, rights, and duties under
the Plan to such person or persons as it may deem advisable.
1.04 Plan Supplements
     From time to time, the Company or the Committee may adopt Supplements to
the Plan for the purpose of modifying the provisions of the Plan as they apply
to certain or all Participants in a Covered Group or for the purpose of
preserving benefits derived from another plan maintained by an Employer or a
Predecessor Company to an Employer. The terms and

1



--------------------------------------------------------------------------------



 



provisions of each Supplement are a part of the Plan and supersede the other
provisions of the Plan to the extent necessary to eliminate inconsistencies
between such other Plan provisions and such Supplement.
1.05 Trustee; Trust
     Amounts contributed under the Plan are held and invested, until
distributed, by the Trustee. The Trustee acts in accordance with the terms of
the Trust, which implements and forms a part of the Plan. The provisions of and
benefits under the Plan are subject to the terms and provisions of the Trust.

2



--------------------------------------------------------------------------------



 



SECTION 2
Definitions
     The following terms, when used herein, unless the context clearly indicates
otherwise, shall have the following respective meanings:
2.01 Account
     Except as may be stated elsewhere in the Plan, “Account” and “Accounts”
mean all accounts and subaccounts maintained for a Participant (or for a
Beneficiary after a Participant’s death or for an Alternate Payee).
2.02 Accounting Date
     “Accounting Date” means each day the value of an Investment Fund is
adjusted for contributions, withdrawals, distributions, earnings, gains, losses
or expenses, any date designated by the Committee as an Accounting Date, and an
Accounting Date occurring under SECTION 8. It is anticipated that each
Investment Fund will be valued as of each day on which the New York Stock
Exchange is open for trading and the Trustee is open for business.
2.03 Actual Deferral Percentage
     “Actual Deferral Percentage” for a group of Eligible Employees for a Plan
Year means the average of the deferral ratios (determined separately for each
Eligible Employee in such group) of: (a) the Eligible Employee’s Before-Tax
Contributions for the Plan Year; to (b) the Eligible Employee’s compensation
(determined in accordance with Section 414(s) of the Code) for such Plan Year.
2.04 Adjusted Net Worth
     “Adjusted Net Worth” of an Investment Fund as of any Accounting Date means
the then net worth of that Investment Fund as determined by the Trustee in
accordance with the provisions of the Trust Agreement.
2.05 After-Tax Account
     “After-Tax Account” means an Account maintained pursuant to Subparagraph
8.01(d).
2.06 Alternate Payee
     “Alternate Payee” means a spouse, former spouse, child or other dependent
of a Participant entitled to receive payment of a portion of the Participant’s
vested Plan benefits under a qualified domestic relations order, as defined in
Section 414(p) of the Code.

3



--------------------------------------------------------------------------------



 



2.07 Annual Addition
     “Annual Addition” for any Limitation Year means the sum of annual additions
to a Participant’s Account for the Limitation Year. Notwithstanding any Plan
provision to the contrary, a Participant’s Annual Addition shall be determined
in accordance with Section 415 of the Code and applicable Treasury regulations
issued thereunder, the provisions of which are incorporated by reference.
2.08 Annual Company Contribution
     “Annual Company Contribution” means a contribution made by an Employer on
behalf of each Annual Company Contribution Participant pursuant to Subsection
5.02.
2.09 Annual Company Contribution Account
     “Annual Company Contribution Account” means an Account maintained pursuant
to Subparagraph 8.01(c).
2.10 Appeal Committee
     “Appeal Committee” means an ERISA Appeal Committee as described in
Subsection 16.02 of the Plan.
2.11 Before-Tax Contribution
     “Before-Tax Contribution” means the compensation deferrals under Section
401(k) of the Code a Participant elects to make pursuant to Subsection 4.01.
Notwithstanding the foregoing, for purposes of implementing the required
limitations of Sections 402(g) and 415 of the Code contained in Subsections 6.03
and 6.05, Before-Tax Contributions shall not include Catch-Up Contributions or
deferrals made pursuant to Section 414(u) of the Code by reason of an Eligible
Employee’s qualified military service.
2.12 Before-Tax Contribution Account
     “Before-Tax Contribution Account” means the Account maintained by the
Committee pursuant to Subparagraph 8.01(a).
2.13 Beneficiary
     “Beneficiary” means any person or persons (who may be designated
contingently, concurrently or successively) to whom a Participant’s Account
balances are to be paid if the Participant dies before he or she receives his or
her entire vested Account.
2.14 Catch-Up Contribution
     “Catch-Up Contribution” means the deferrals of Compensation under Section
414(v) of the Code an eligible Participant elects to make pursuant to Subsection
4.02.

4



--------------------------------------------------------------------------------



 



2.15 Code
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.16 Committee
     “Committee” means the Committee appointed by the Company to administer the
Plan as described in SECTION 16 of the Plan.
2.17 Company
     “Company” means Hanesbrands Inc. or any successor organization or entity
that assumes the Plan.
2.18 Compensation
     “Compensation” for a Plan Year means the total wages (as defined in Section
3401(a) of the Code) paid to an individual by an Employer for the period in
question for services rendered as an Employee of an Employer, which are subject
to income tax withholding at the source, determined without regard to any
exceptions to the withholding rules that limit the remuneration included in such
wages and that are based on the nature or location of the employment or the
services performed, determined in accordance with the following:

  (a)   Including (i) elective contributions made on behalf of the Employee
pursuant to the Employee’s salary reduction agreement under Sections 125,
401(k), and 132(f)(4) of the Code; and (ii) any differential wage payment (as
defined in Section 3401(h)(2) of the Code).     (b)   Excluding the following:

  (i)   Nonqualified stock option exercise income;     (ii)   Stock awards;    
(iii)   Gains attributable to the sale of stock within the two-year period
beginning on the date of grant under an employee stock purchase plan as
described in Section 423 of the Code;     (iv)   Reimbursements or other expense
allowances;     (v)   Fringe benefits (cash and non-cash);     (vi)   Moving
expenses;     (vii)   Deferred compensation when earned or paid;     (viii)  
Welfare benefits; and

5



--------------------------------------------------------------------------------



 



  (ix)   Severance pay and pay in lieu of notice under the Worker Adjustment and
Retraining Notification Act.

For purposes of determining and allocating contributions under Subsections 4.02,
5.02, 5.03 and 5.04 and applying the maximum percentage limitation specified in
Subsection 4.01, the annual Compensation taken into account under the Plan for
any Participant for a Plan Year shall not exceed $245,000 (as adjusted by the
Secretary of the Treasury pursuant to Section 401(a)(17)(B) of the Code).
2.19 Contribution Percentage
     “Contribution Percentage” of a group of Eligible Employees for a Plan Year
means the average of the ratios (determined separately for each Eligible
Employee in such group) of: (a) the Matching Contributions made on behalf of
such Eligible Employee for such Plan Year; to (b) the Eligible Employee’s
compensation (determined in accordance with Section 414(s) of the Code) for such
Plan Year.
2.20 Controlled Group Member
     “Controlled Group Member” means the Company and any affiliated or related
corporation that is a member of a controlled group of corporations (within the
meaning of Section 1563(a) of the Code) that includes the Company or any trade
or business (whether or not incorporated) which is under the common control of
the Company (within the meaning of Section 414(b), (c) or (m) of the Code).
2.21 Covered Group
     “Covered Group” means a group or class of Employees to which the Plan has
been and continues to be extended by an Employer pursuant to Subsection 3.02. A
listing of the Covered Groups under the Plan is included in Exhibit A to the
Plan.
2.22 Direct Rollover
     “Direct Rollover” means a payment by the Plan to an Eligible Retirement
Plan specified by the Distributee.
2.23 Distributee
     “Distributee” means a Participant (including a Participant described in
Subsection 7.02 of the Plan) or Beneficiary. In addition, the Participant’s
surviving spouse and the Participant’s spouse or former spouse who is an
Alternate Payee are Distributees with regard to the interest of the spouse or
former spouse.
2.24 Effective Date
     “Effective Date” of the Plan as set forth herein means January 1, 2010 as
defined in Subsection 1.02.

6



--------------------------------------------------------------------------------



 



2.25 Elective Deferral
     “Elective Deferral” means, with respect to any calendar year, each elective
deferral as defined in Section 402(g) of the Code.
2.26 Eligible Employee
     “Eligible Employee” means an Employee who is a member of a Covered Group
and is otherwise eligible to participate in the Plan pursuant to either
Subsection 3.01 or Subsection 12.01.
2.27 Eligible Retirement Plan
     “Eligible Retirement Plan” means the following:

  (a)   An individual retirement account described in Section 408(a) of the
Code;     (b)   An annuity contract described in Section 403(b) of the Code;    
(c)   An eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state or an agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred to such plan from this Plan;     (d)   An individual
retirement annuity described in Section 408(b) of the Code;     (e)   An annuity
plan described in Section 403(a) of the Code; or     (f)   A qualified trust
described in Section 401(a) of the Code that accepts the Distributee’s Eligible
Rollover Distribution.

2.28 Eligible Rollover Distribution
     “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include the following:

  (a)   Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or life expectancies) of the
Distributee and the Distributee’s designated Beneficiary, or for a specified
period of 10 years or more;     (b)   Any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code;     (c)   Hardship
withdrawals; and

7



--------------------------------------------------------------------------------



 



  (d)   Any distribution excluded from the definition of “Eligible Rollover
Distribution” under the Code or applicable Treasury regulations.

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion includes After-Tax Contributions that
are not includible in gross income; provided, however, such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, a qualified retirement plan (either a defined
contribution plan or a defined benefit plan) described in Section 401(a) or
403(a) of the Code, or an annuity contract described in Section 403(b) of the
Code that agrees to separately account for amounts so transferred.
2.29 Employee
     “Employee” means any person employed by one or more of the Employers who is
on the regular payroll of an Employer and whose wages from the Employer are
reported for Federal income tax purposes on Internal Revenue Service Form W-2
(or successor or equivalent form). Notwithstanding any provision of the Plan to
the contrary, an individual who performs services for a Controlled Group Member
but who is paid by an Employer under a common paymaster arrangement with such
Controlled Group Member shall not be considered an Employee for purposes of the
Plan. An Employer’s classification as to whether an individual constitutes an
Employee shall be determinative for purposes of an individual’s eligibility
under the Plan. An individual who is classified as an independent contractor (or
other non-employee classification) shall not be considered an Employee and shall
not be eligible for participation in the Plan, regardless of any subsequent
reclassification of such individual as an Employee or employee of an Employer by
an Employer, any government agency, court, or other third-party. Any such
reclassification shall not have a retroactive effect for purposes of the Plan.
Notwithstanding any other provision of the Plan to the contrary, nonresident
alien individuals receiving no U.S.-source income from any Employer are not
considered Employees under the Plan.
2.30 Employer
     “Employer” means the Company and each Controlled Group Member that adopts
the Plan in accordance with Subsection 14.19.
2.31 Employer Contributions
     “Employer Contributions” means the following contributions made by an
Employer on behalf of a Participant:

  (a)   Annual Company Contributions;     (b)   Matching Contributions;     (c)
  Transition Contributions; and

8



--------------------------------------------------------------------------------



 



  (d)   Any contributions that are made by an Employer in lieu of the
contributions described in Subparagraphs (a), (b) or (c) above.

2.32 ERISA
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.33 Excess Deferral
     “Excess Deferral” means the amount by which a Participant’s Before-Tax
Contributions (determined without regard to the Participant’s Catch-Up
Contributions) exceed the limitations of Section 402(g)(4) of the Code, as
provided in Subsection 6.03.
2.34 Fair Market Value
     “Fair Market Value” means (a) with respect to Hanesbrands Stock held in the
Plan, the closing price per share on the New York Stock Exchange as of any date
or (b) in the case of any other stock for which there is no generally recognized
market, the value determined as of a particular date in accordance with
Section 54.4975-11(d)(5) of the Treasury Regulations and based upon an
evaluation by an independent appraiser meeting the requirements of the
regulations prescribed under Section 401(a)(28)(C) of the Code or, in the
absence of such regulations, requirements similar to the requirements of the
regulations prescribed under Section 170(a)(1) of the Code and having expertise
in rendering such evaluations.
2.35 Forfeiture
     “Forfeiture” means the amount by which a Participant’s Annual Company
Contribution Account, Transition Contribution Account, Matching Contribution
Account and Predecessor Company Account (or other Employer Contribution Account
under any applicable Supplement to the Plan) is reduced under Subsections 6.03,
10.01 or any applicable Supplement.
2.36 Hanesbrands Stock
     “Hanesbrands Stock” shall mean common stock issued by the Company that is
readily tradable on an established securities market; provided, however, if the
Company’s common stock is not readily tradable on an established securities
market, the term “Hanesbrands Stock” shall mean common stock issued by the
Company having a combination of voting power and dividend rates equal to or in
excess of: (a) that class of common stock of the Company having the greatest
voting power and (b) that class of common stock of the Company having the
greatest dividend rights. Non-callable preferred stock shall be treated as
Hanesbrands Stock for purposes of the Plan if such stock is convertible at any
time into stock that is readily tradable on an established securities market
(or, if applicable, that meets the requirements of (a) or (b) above) and if such
conversion is at a conversion price that, as of the date of the acquisition by
the Plan, is reasonable. Hanesbrands Stock shall be held under the Trust only if
such stock satisfies the requirements of Section 407(d)(5) of ERISA.

9



--------------------------------------------------------------------------------



 



2.37 Highly Compensated Employee
     “Highly Compensated Employee” means a highly compensated employee as
defined in Section 414(q) of the Code and the regulations thereunder. Generally,
a Highly Compensated Employee means any Employee who: (a) during the immediately
preceding Plan Year received annual compensation from the Employers (determined
in accordance with Subsection 6.05 of the Plan) of more than $110,000 (or such
greater amount as may be determined by the Commissioner of Internal Revenue)
and, at the Company’s discretion for such preceding year, was in the top-paid
20 percent of the Employees for that year; or (b) was a five percent owner of an
Employer during the current Plan Year or the immediately preceding Plan Year.
     A former Participant shall be treated as a Highly Compensated Employee if
such Participant was a Highly Compensated Employee when such Participant
separated from service from a Controlled Group Member or such Participant was a
Highly Compensated Employee at any time after attaining age 55 years.
2.38 Hour of Service
     “Hour of Service” means any hour for which an Employee is compensated by an
Employer, directly or indirectly, or is entitled to compensation from an
Employer for the performance of duties and for reasons other than the
performance of duties, and each previously uncredited hour for which back pay
has been awarded or agreed to by an Employer, irrespective of mitigation of
damages. Hours of Service shall be credited to the period for which duties are
performed (or for which payment is made if no duties were performed), except
that Hours of Service for which back pay is awarded or agreed to by an Employer
shall be credited to the period to which the back pay award or agreement
pertains. The rules for crediting Hours of Service set forth in
Section 2530.200b-2 of Department of Labor regulations are incorporated by
reference. References in this Subsection 2.38 to an Employer shall include any
Controlled Group Member.
2.39 Investment Committee
     “Investment Committee” means the committee appointed by the Company to
manage the assets of the Plan and Trust.
2.40 Leased Employee
     “Leased Employee” means any person who is not an Employee of an Employer,
but who has provided services to an Employer under the primary direction or
control of the Employer, on a substantially full-time basis for a period of at
least one year, pursuant to an agreement between the Employer and a leasing
organization.
2.41 Leave of Absence
     “Leave of Absence” for Plan purposes means an absence from work which is
not treated by the Participant’s Employer as a termination of employment or
which is required by law to be

10



--------------------------------------------------------------------------------



 



treated as a Leave of Absence. A Totally Disabled Employee shall not be
considered to be on a Leave of Absence for purposes of the Plan.
2.42 Limitation Year
     “Limitation Year” means the Plan Year.
2.43 Matching Contributions
     “Matching Contribution” means the amount of a Participant’s Before-Tax
Contributions for which a Matching Contribution is payable pursuant to
Subsection 5.03. Notwithstanding the foregoing, for purposes of implementing the
required limitations of Section 415 of the Code contained in Subsection 6.05,
Matching Contributions shall not include employer contributions made pursuant to
Section 414(u) of the Code by reason of an Eligible Employee’s qualified
military service.
2.44 Matching Contribution Account
     “Matching Contribution Account” means an Account maintained pursuant to
Subparagraph 8.01(b).
2.45 Maternity or Paternity Absence
     “Maternity or Paternity Absence” means an Employee’s absence from work
because of the pregnancy of the Employee or birth of a child of the Employee,
the placement of a child with the Employee, or for purposes of caring for the
child immediately following such birth or placement. The Committee may require
the Employee to furnish such information as the Committee considers necessary to
establish that the Employee’s absence was for one of the reasons specified
above.
2.46 Normal Retirement Age
     “Normal Retirement Age” means the date upon which a Participant attains age
65 years.
2.47 One-Year Period of Severance
     “One-Year Period of Severance” means each 12 consecutive month period
commencing on an Employee’s or Participant’s Separation Date and on each
anniversary of such date during which the Employee or Participant does not
perform an Hour of Service. In the case of a Maternity or Paternity Absence, the
12 consecutive month periods beginning on the first day of such absence and the
first anniversary thereof shall not constitute a One-Year Period of Severance.
2.48 Participant
     “Participant” means each Eligible Employee who satisfies the requirements
of Subsection 3.01 or 12.01, as applicable.

11



--------------------------------------------------------------------------------



 



2.49 Period of Service
     “Period of Service” means a period beginning on the date an Employee enters
Service (or reenters Service) and ending on his or her Separation Date with
respect to such period, subject to the following special rules:

  (a)   An Employee shall be deemed to enter Service on the date he or she first
completes an Hour of Service.     (b)   An Employee shall be deemed to reenter
Service on the date following a Separation Date when he or she again completes
an Hour of Service.     (c)   An Employee shall be deemed to have continued in
Service (and thus not to have incurred a Separation Date) for the following
periods:

  (i)   Any period for which he or she is required to be given credit for
Service under any laws of the United States; and     (ii)   The period (referred
to herein as “Medical Leave”) prior to his or her Separation Date during which
he or she is unable, by reason of physical or mental infirmity, or both, to
perform satisfactorily the duties then assigned to him or her or which an
Employer or Controlled Group Member is willing to assign to him or her, as
determined by the Committee pursuant to a medical examination by a medical
doctor selected or approved by the Committee. Such period shall end with the
earlier of his or her Separation Date, or the date of cessation of such
inability.

  (d)   Subject to the rehire rules of Subsection 12.02, all periods of Service
of an Employee shall be aggregated in determining his or her Service.     (e)  
If an Employee is absent from work because he or she quits, is discharged or
retires, and he or she reenters Service before the first anniversary of the date
of such absence, such date shall not constitute a Separation Date and the period
of such absence shall be included as Service.

2.50 Plan
     “Plan” means the Hanesbrands Inc. Retirement Savings Plan, as amended from
time to time.
2.51 Plan Year
     “Plan Year” means the 12 month period beginning each January 1 and ending
on the next following December 31 as defined in Subsection 1.02.

12



--------------------------------------------------------------------------------



 



2.52 Predecessor Company
     “Predecessor Company” means any corporation or other entity (other than
Sara Lee Corporation), the stock, assets or business of which was acquired by an
Employer or another Controlled Group Member prior to July 24, 2006, or is
acquired by an Employer or another Controlled Group Member on or after July 24,
2006, whether by merger, consolidation, purchase of assets or otherwise, and any
predecessor thereto designated by the Plan or by the Committee.
2.53 Predecessor Company Account
     “Predecessor Company Account” means an Account maintained pursuant to
Subparagraph 8.01(f).
2.54 Predecessor Plan
     “Predecessor Plan” means a plan formerly maintained by a Controlled Group
Member or a Predecessor Company (other than the Sara Lee Plan) that has been
merged into and continued in the form of this Plan.
2.55 Required Commencement Date
     “Required Commencement Date” means the April 1 of the calendar year next
following the later of the calendar year in which the Participant attains age
70-1/2 or the calendar year in which his or her Separation Date occurs;
provided, however, that the Required Commencement Date of a Participant who is a
five percent owner (as defined in Section 416 of the Code) of an Employer or a
Controlled Group Member with respect to the Plan Year ending in the calendar
year in which he or she attains age 70-1/2 shall be April 1 of the next
following calendar year.
2.56 Rollover Contribution
     “Rollover Contribution” means a Participant’s contribution pursuant to
Subsection 4.04.
2.57 Rollover Contribution Account
     “Rollover Contribution Account” means the Account maintained pursuant to
Subparagraph 8.01(e).
2.58 Sara Lee Plan
     “Sara Lee Plan” means the Sara Lee Corporation 401(k) Plan.
2.59 Separation Date
     “Separation Date” means the earlier of (a) the date on which an Employee or
Participant is no longer employed by an Employer or a Controlled Group Member
because he or she quits, retires, is discharged or dies; or (b) the first
anniversary of the first day of any period during

13



--------------------------------------------------------------------------------



 



which an Employee or Participant remains absent from service with all Controlled
Group Members for any reason other than quit, retirement, discharge or death.
2.60 Service
     “Service” means the number of completed calendar years and months during a
Participant’s Periods of Service.
2.61 Spin-Off, Spin-Off Date
     “Spin-Off” means Sara Lee Corporation’s distribution of all its interests
in Hanesbrands Inc. The actual date of the Spin-Off shall be known as the
“Spin-Off Date.”
2.62 Totally Disabled or Total Disability
     “Totally Disabled” or “Total Disability” when used in reference to a
Participant means that condition of the Participant resulting from injury or
illness which:

  (a)   Results in such Participant’s entitlement to and receipt of monthly
disability insurance benefits under the Federal Social Security Act; or     (b)
  Results in such Participant’s entitlement to and receipt of (or would result
in receipt of but for any applicable benefit waiting period) long-term
disability benefits under a long-term disability income plan maintained or
adopted by such Participant’s Employer.

2.63 Transferred Participants
     “Transferred Participant” means:

  (a)   any participant who had an account in the Sara Lee Plan and was employed
by Hanesbrands Inc. or a Sara Lee Corporation division listed on Exhibit A on
July 24, 2006;     (b)   any participant who (i) had an account in the Sara Lee
Plan on July 24, 2006, and (ii) after July 24, 2006 but before the Spin-Off Date
was transferred from employment with Sara Lee Corporation (or a subsidiary) to
employment as an Eligible Employee of Hanesbrands Inc. or of a Sara Lee
Corporation division listed on Exhibit A; and     (c)   any participant in the
Sara Lee Plan who was not employed by any controlled group member of Sara Lee
Corporation on July 24, 2006 but who was last employed by Hanesbrands Inc., the
Sara Lee Branded Apparel division of Sara Lee Corporation, or a Sara Lee
Corporation division listed in Exhibit A.

14



--------------------------------------------------------------------------------



 



2.64 Trust Agreement
     “Trust Agreement” means the Hanesbrands Inc. Retirement Savings Plan Trust,
which implements and forms a part of the Plan.
2.65 Trust Fund
     “Trust Fund” means all assets held or acquired by the Trustee in accordance
with the Plan and the Trust.
2.66 Trustees
     “Trustees” mean the person or persons appointed to act as Trustees under
the Trust Agreement.
2.67 Year of Service
     “Year of Service” means an Employee’s continuous employment by one or more
of the Employers or other Controlled Group Members for the 12 month period
beginning on the Employee’s date of hire or on any anniversary of that date,
subject to the provisions of Subsection 12.01 and the following:

  (a)   A period of concurrent Service with two or more of the Employers and the
other Controlled Group Members will be considered as employment with only one of
them during that period.     (b)   If an Employee is on a Leave of Absence
authorized by his or her Employer, his or her period of continuous employment
shall include such Leave of Absence, except for any portion thereof for which he
or she is not granted rights as to reemployment by an Employer or a Controlled
Group Member under any applicable statute.     (c)   If and to the extent the
Committee so provides, part or all of the last continuous period of employment
of an Employee with an Employer or any Predecessor Company prior to the date of
coverage hereunder shall be included in determining Years of Service; except
that:

  (i)   All service of a Transferred Participant that was recognized under the
Sara Lee Plan as of July 24, 2006 shall be recognized and taken into account
under the Plan to the same extent as if such service had been completed under
the Plan, subject to any applicable break in service rules under the Sara Lee
Plan and the Plan.     (ii)   If an individual (A) was previously employed by
the Sara Lee Corporation (referred to as the “prior employers” for purposes of
this Subparagraph), and (B) subsequently becomes an Employee of an Employer or a
Controlled Group Member; all of the individual’s service with the prior

15



--------------------------------------------------------------------------------



 



      employers shall be recognized and taken into account under the Plan to the
same extent as if such service had been completed under the Plan, subject to any
applicable break in service rules under the applicable prior employer’s plans
and the Plan.

  (d)   The foregoing provisions of this Subsection 2.67 shall not be applied so
as to allow an Employee to become a Participant in the Plan prior to the
Employee’s actual employment by an Employer and his or her becoming a member of
a Covered Group of Employees.

16



--------------------------------------------------------------------------------



 



SECTION 3
Participation
3.01 Eligibility to Participate

  (a)   Eligible Participants.

  (i)   Each Eligible Employee hired on or after January 1, 2008 shall become a
Participant as follows:

  (A)   With respect to Before-Tax Contributions, Catch-Up Contributions, and
Matching Contributions, immediately following the date the Eligible Employee has
completed at least 30 days of Service; and     (B)   With respect to Annual
Company Contributions, upon his or her date of hire as an Eligible Employee or
the date he or she attains age 21, if later;

      in each case, provided the Eligible Employee is then a member of a Covered
Group.     (ii)   Notwithstanding the foregoing, Eligible Employees hired before
January 1, 2008 shall become Participants in accordance with the terms of the
Plan in effect immediately prior to the Effective Date.

  (b)   Special Participation Rules. Notwithstanding any provision of the Plan
to the contrary, the following special participation rules shall apply:

  (i)   “Participants” only for purposes of Subsection 4.04. For purposes of
transferred amounts or Rollover Contributions made pursuant to Subsection 4.04,
the term “Participant” shall include an Employee of an Employer who is not yet a
Participant in the Plan, but such “Participant” may not make Before-Tax
Contributions or receive any Employer Contributions before satisfying the
requirements of this Section.     (ii)   Transfer Between Covered Groups. In the
event an Employee or Participant transfers employment from one Covered Group to
a different Covered Group that is not eligible for the same contributions and
benefits under the Plan, such individual shall be treated as terminating
employment and simultaneously being reemployed under Subsection 12.01 solely for
purposes of determining his or her eligibility for contributions and benefits
under the Plan during his or her employment with the new Covered Group.

17



--------------------------------------------------------------------------------



 



  (iii)   Inactive Transferred Participants. Transferred Participants who are
not actively employed by an Employer in a Covered Group shall be treated as
terminated or restricted participants under Subsection 7.02 of the Plan.

3.02 Covered Group
     Covered Groups under the Plan include Employees of Hanesbrands Inc. other
than (a) Employees employed in Puerto Rico, and (b) Employees covered by a
collective bargaining agreement which agreement does not provide for
participation in the Plan; provided that participation in the Plan was the
subject of good faith bargaining. Designation of a Covered Group when made by
the Company shall be effected by action of the Committee or by a person or
persons authorized by said Committee. Designation of a Covered Group when made
by any other Employer shall be effected by action of that Employer’s Board of
Directors or a person or persons so authorized by that Board.
3.03 Leave of Absence
     A Leave of Absence will not interrupt continuity of participation in the
Plan. Leaves of Absence will be granted under an Employer’s rules applied
uniformly to all Participants similarly situated. Notwithstanding any provision
of the Plan to the contrary, (i) contributions, benefits, and service credit
with respect to qualified military service will be provided in accordance with
Section 414(u) of the Code, and (ii) in the case of a Participant who dies while
performing qualified military service (as defined in Section 414(u) of the Code)
on or after January 1, 2007, the survivors of the Participant will be entitled
to any benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan had the Participant resumed and then
terminated employment on account of death. In any case where a Participant is on
a Leave of Absence or is a Totally Disabled Participant and his or her
employment with an Employer and its Subsidiaries is terminated for any other
reason, then his or her employment with the Employers for purposes of the Plan
will be considered terminated on the same date and for the same reason.
3.04 Leased Employees
     A Leased Employee shall not be eligible to participate in the Plan. The
period during which a Leased Employee performs services for an Employer shall be
taken into account for purposes of Subsection 10.01 of the Plan, unless (a) such
Leased Employee is a participant in a money purchase pension plan maintained by
the leasing organization which provides a non-integrated employer contribution
rate of at least 10 percent of compensation, immediate participation for all
employees and full and immediate vesting, and (b) Leased Employees do not
constitute more than 20 percent of the Employers’ nonhighly compensated
workforce.

18



--------------------------------------------------------------------------------



 



SECTION 4
Before-Tax Contributions
4.01 Before-Tax Contributions

  (a)   Before-Tax Contribution Election. Each full-time and part-time, exempt
and non-exempt salaried or hourly Participant may elect to defer a portion of
his or her Compensation for any Plan Year by electing to have a percentage (in
multiples of one percent not to exceed 50 percent) of his or her Compensation
contributed to the Plan on his or her behalf by his or her Employer as
Before-Tax Contributions. A Participant may elect to make such Before-Tax
Contributions beginning as soon as administratively possible following the date
he or she becomes a Participant, subject to Subparagraph (b) below.
Notwithstanding any Plan provision to the contrary, a Participant may make a
Before-Tax Contribution election only with respect to amounts that are
compensation within the meaning of Section 415 of the Code and
Section 1.415(c)-2 of the Treasury Regulations.     (b)   Automatic Deferral
Election. Notwithstanding Subparagraph (a) above, each Participant as of
January 1, 2008 who has not previously made an affirmative election under the
Plan and each individual who becomes an Eligible Employee on or after January 1,
2008 will be deemed to have automatically elected to have four percent of his or
her Compensation contributed to the Plan as Before-Tax Contributions beginning
on January 1, 2008 or as soon as administratively possible after the Eligible
Employee becomes a Participant under Subparagraph 3.01(a), if later. Each such
Participant’s deferral percentage shall increase automatically by one percent
each Plan Year thereafter, up to six percent of Compensation; provided, however,
that the automatic deferral percentage for an Eligible Employee who becomes a
Participant during the last three months of a Plan Year shall not increase until
the beginning of the second Plan Year following his or her participation date;
and further provided that automatic increases under this Subparagraph shall not
apply once a Participant has made an affirmative election to change his or her
deferral percentage, including an affirmative election to cease all deferrals.
Prior to the date an automatic deferral election is effective, the Committee
shall provide the Eligible Employee with a notice that explains the automatic
deferral feature, the Eligible Employee’s right to elect not to have his or her
Compensation automatically reduced and contributed to the Plan or to have
another percentage contributed, and the procedure for making an alternate
election. An automatic deferral election shall be treated for all purposes of
the Plan as a voluntary deferral election.     (c)   Reduction of Compensation.
Before-Tax Contributions shall be made by a reduction of such items of the
Participant’s Compensation as each Employer shall determine (on a uniform basis)
for each payroll period by the applicable percentage (not to exceed the maximum
percentage determined by the Committee for any payroll period). The amount
deferred by a Participant will be withheld from the Participant’s Compensation

19



--------------------------------------------------------------------------------



 



      and contributed to the Plan on the Participant’s behalf by the
Participant’s Employer in accordance with Subsection 5.01.

4.02 Catch-Up Contributions
     A Participant who has attained age 50 years (or will attain age 50 years by
the end of the Plan Year) may elect to defer an additional amount of
Compensation as Before-Tax Contributions for such Plan Year in accordance with
and subject to the limitations of Section 414(v) of the Code (“Catch-Up
Contributions”). Before-Tax Contributions shall not include Catch-Up
Contributions for purposes of implementing the required limitations of Sections
402(g) and 415 of the Code contained in Subsections 6.03 and 6.05, respectively.
4.03 Change in Election
     Each Participant who has made an election for any Plan Year pursuant to
Subsection 4.01 or 4.02 (if applicable) may subsequently make an election to
discontinue the deferral of his or her Compensation (but not retroactively) as
of the beginning of any payroll period. If a Participant discontinues his or her
deferrals, he or she may subsequently elect under Subsection 4.01 or 4.02 (if
applicable) to have a deferral resumed as of any subsequent payroll period. A
Participant also may elect to change (but not retroactively) the rate of his or
her Tax-Deferred Contributions and the amount of his or her Catch-Up
Contributions (if applicable) as of the beginning of any payroll period, within
the limits specified in Subsection 4.01 and 4.02 (if applicable). Elections
under this Subsection shall be made in such manner and in accordance with such
rules as the Committee determines. If the Committee in its discretion determines
that elections under this Subsection shall be made in a manner other than in
writing, any Participant who makes an election pursuant to such method may
receive written confirmation of such election; further, any such election and
confirmation will be the equivalent of a writing for all purposes.
4.04 Direct Transfers and Rollovers
     The Committee in its discretion may direct the Trustee to accept:

  (a)   From a trustee or insurance company a direct transfer (or an Eligible
Rollover Distribution) of a Participant’s benefit (or portion thereof) under any
other Eligible Retirement Plan;     (b)   From a Participant as a Rollover
Contribution an amount (or portion thereof) received by the Participant as an
Eligible Rollover Distribution from another Eligible Retirement Plan; or     (c)
  From a Participant as a Rollover Contribution the entire amount received by
the Participant as a distribution from an individual retirement account or an
individual retirement annuity where such amount is attributable to a rollover
contribution of a qualified total distribution pursuant to Section 408(d)(3)(A)
of the Code;

20



--------------------------------------------------------------------------------



 



provided, however, that any such Rollover Contribution made by a Participant
shall be in cash only and comply with the provisions of the Code and the rules
and regulations thereunder applicable to tax-free rollovers and shall be
exclusive of after-tax employee contributions. If after a Rollover Contribution
has been made the Committee learns that such contribution did not meet those
provisions, the Committee may direct the Trustee to make a distribution to the
Participant of the entire amount of the Rollover Contribution received. Any
amount so transferred or contributed to the Trustee will be credited to the
Account of the Participant as determined by the Committee. If any portion of a
Participant’s benefits under the Plan is attributable to amounts which were
transferred to the Plan, directly or indirectly (but not in a direct rollover as
defined in Section 401(a)(31) of the Code), from a Plan which is subject to the
requirements of Section 401(a)(11) of the Code, then the provisions of said
Section 401(a)(11) shall apply to the benefits of such Participant. The
Committee in its discretion may direct the Trustee to transfer Account balances
of a group or class of Participants, by means of a trust-to-trust transfer, to
the trustee (or insurance company) of any other individual account, profit
sharing or stock bonus plan intended to meet the requirements of Section 401(a)
of the Code.

21



--------------------------------------------------------------------------------



 



SECTION 5
Employer Contributions
5.01 Before-Tax Contributions
     Subject to the limitations of this SECTION 5, the Employers will contribute
to the Trustee on behalf of each Participant the amount of such Participant’s
Before-Tax Contributions under Subsection 4.01. Such Before-Tax Contributions
shall be paid to the Trustee as soon as practicable after being withheld, but no
later than the 15th business day of the next following month, and allocated to
Participants’ Current Year Before-Tax Contribution Subaccounts.
5.02 Annual Company Contribution
     For each Plan Year, the Employers shall contribute to the Plan as follows:

  (a)   For each Participant who is an exempt or non-exempt salaried employee,
an amount determined by the Company each year in its discretion, which amount
shall not be in excess of four percent of such Participant’s Compensation for
that portion of the Plan Year during which he or she was a salaried employee and
a Participant in the Plan.     (b)   For each Participant who is an hourly,
non-union employee or a New York-based sample department union Employee, an
amount determined by the Company each year in its discretion, which amount shall
not be in excess of two percent of such Participant’s Compensation for that
portion of the Plan Year during which he or she was an hourly employee and a
Participant in the Plan.

     Annual Company Contributions under this Subsection 5.02 shall be funded in
either cash or shares of Hanesbrands Stock (which may be shares purchased in the
open market or authorized-but-unissued shares), as determined by the Committee.
If shares of Hanesbrands Stock are contributed, they shall be valued for
allocation purposes at their Fair Market Value as of the date of allocation. The
Annual Company Contributions under this Subsection 5.02 shall be immediately
invested in accordance with the Participant’s current investment election.
Notwithstanding the foregoing, Participants shall be eligible to receive a
contribution under this Subsection only if they are employed with the Employer
on the last day of the Plan Year (and for this purpose, any Participant who is
employed on the last business day of the Plan Year shall be considered to be
employed on the last day of the Plan Year), or if their employment ended during
the Plan Year as a result of retirement (Separation Date after age 55 with 10
Years of Service, or after age 65), death or Total Disability.
5.03 Matching Contributions

  (a)   As of the end of each quarter (or on a more frequent basis as determined
by the Employers), the Employers will make a Matching Contribution on behalf of
each Participant equal to 100 percent of the Participant’s Before-Tax
Contributions

22



--------------------------------------------------------------------------------



 



      (including Catch-Up Contributions) made since the last Employer Matching
Contribution that do not exceed four percent of the Participant’s Compensation.

  (b)   As of the end of each calendar quarter (a “true up allocation date”), a
“true up” Matching Contribution for each Participant who, as of the applicable
true up allocation date, did not receive the full Matching Contribution provided
under Subparagraph (a) and this Subparagraph (b), if applicable, based on the
amount of his or her Before-Tax Contributions (including Catch-Up Contributions)
for the Plan Year as of the applicable true up allocation date. Such true up
Matching Contribution will be equal to the difference between the Matching
Contribution actually made on behalf of such Participant for the Plan Year as of
the true up allocation date, and the full Matching Contribution that the
Participant would have been entitled to receive for the Plan Year as of the true
up allocation date if such Matching Contributions were determined as of the true
up allocation date instead of on a quarterly basis.     (c)   Matching
Contributions shall be made in either cash or shares of Hanesbrands Stock (which
may be shares purchased in the open market or authorized-but-unissued shares),
as determined by the Committee. If shares of Hanesbrands Stock are contributed,
they shall be valued for allocation purposes at their Fair Market Value as of
the date of allocation. The Matching Contributions under this Subsection 5.03
shall be immediately invested in accordance with the Participant’s current
investment election.

5.04 Transition Contribution
     Subject to the conditions and limitations of the Plan, solely for the Plan
Year ending on December 31, 2006, for any Participant who, on January 1, 2006:

  (a)   Was an exempt or non-exempt salaried employee of Sara Lee Corporation’s
Branded Apparel division; and     (b)   Had attained age 50 and completed 10
Years of Service; and

who is not eligible for a transition credit allocation under the Hanesbrands
Inc. Supplemental Employee Retirement Plan (the “SERP”) (other than the salaried
employee transition credit set forth in Subsection 2.32 of the SERP); the
Employers shall contribute, in cash, to the Annual Company Contribution Account
of such Participant an amount equal to ten percent of such eligible
Participant’s Compensation for calendar year 2006 (including Compensation paid
prior to July 24, 2006); provided, however, that Participants shall be eligible
to receive a contribution under this Subsection only if they are employed on the
last business day of the Plan Year (and for this purpose, any Participant who is
employed on the last business day of the Plan Year shall be considered to be
employed on the last day of the Plan Year), or if their employment ended during
the Plan Year as a result of retirement (Separation Date after age 55 with 10
Years of Service, or after age 65), death or Total Disability.

23



--------------------------------------------------------------------------------



 



5.05 Allocation of Annual Company Contribution
     The amount of the contribution made by the Employers for each Plan Year
pursuant to Subsection 5.02 for each eligible Participant in the amounts
specified in Subparagraph 5.02(a) or 5.02(b) as the case may be, shall be
allocated to each such Participant’s Annual Company Contribution Account as of
the last day of the Plan Year.
5.06 Payment of Matching Contributions
     Matching Contributions under Subparagraph 5.03(a) of the Plan for any Plan
Year shall be made each calendar quarter (or on a more frequent basis as
determined by the Employers) based on the matchable Before-Tax Contributions
that have been posted to the Participant’s Accounts for such period. Matching
Contributions under Subparagraph 5.03(b) of the Plan shall be made as soon as
practicable after each true up allocation date.
5.07 Allocation of Matching Contributions
     Subject to Subsection 6.05, the Matching Contribution under Subparagraph
5.03(a) shall be allocated and credited to the Current Year Matching
Contribution Subaccounts of those Participants entitled to share in such
Matching Contributions, pro rata, according to the matchable Before-Tax
Contributions made by them, respectively, during that period and posted to the
Participants’ Current Year Before-Tax Contribution Subaccount as of such
Accounting Date. Matching Contributions under Subparagraph 5.03(b) of the Plan
shall be allocated and credited as soon as practicable after each true up
allocation date.
5.08 Limitations on Employer Contributions
     The Employers’ total contribution for a Plan Year is conditioned on its
deductibility under Section 404 of the Code in that year, and shall comply with
the contribution limitations set forth in Subsection 6.05 and the allocation
limitations contained in Subsections 5.02 and 5.04 of the Plan, and shall not
exceed an amount equal to the maximum amount deductible on account thereof by
the Employers for that year for purposes of federal taxes on income.
5.09 Verification of Employer Contributions
     If for any reason the Employer decides to verify the correctness of any
amount or calculation relating to its contribution for any Plan Year, the
certificate of an independent accountant selected by the Employer as to the
correctness of any such amount or calculation shall be conclusive on all
persons.
5.10 Corrective Contributions/Reallocations
     If, with respect to any Plan Year, an administrative error results in a
Participant’s Account not being properly credited with his or her Before-Tax
Contributions, Rollover Contributions, or Employer Contributions, or earnings on
any such amounts, corrective Employer Contributions or account reallocations may
be made in accordance with this

24



--------------------------------------------------------------------------------



 



Subsection. Solely for the purpose of placing any affected Participant’s Account
in the position that the Account would have been in had no error been made:

  (a)   an Employer may make additional contributions to such Participant’s
Accounts; or     (b)   the Committee may reallocate existing contributions among
the Accounts of affected Participants.

In addition, with respect to any Plan Year, if an administrative error results
in an amount being credited to an Account for a Participant or any other
individual who is not otherwise entitled to such amount, corrective action may
be taken by the Committee, including, but not limited to, a direction to forfeit
amounts erroneously credited (with such forfeitures to be used to reduce future
Employer Contributions or other contributions to the Plan), reallocate such
erroneously credited amounts to other Participants’ Accounts, or take such other
corrective action as necessary under the circumstances. Any Plan administration
error may be corrected using any appropriate correction method permitted under
the Employee Plans Compliance Resolution System (or any successor procedure), as
determined by the Committee in its discretion.
5.11 No Interest in Employers
     The Employers shall have no right, title or interest in the Trust Fund, nor
will any part of the Trust Fund at any time revert or be repaid to an Employer,
unless:

  (a)   Any portion of a contribution is made by an Employer by mistake of fact
and such portion is returned to the Employer within one year after payment to
the Trustee; or     (b)   A contribution conditioned on the deductibility
thereof is disallowed as an expense for federal income tax purposes and such
contribution (to the extent disallowed) is returned to the Employer within one
year after the disallowance of the deduction.

     The amount of any contribution that may be returned to an Employer pursuant
to Subparagraph (a) or (b) above must be reduced by any portion thereof
previously distributed from the Trust Fund to Participants or their
Beneficiaries and by any losses of the Trust Fund allocable thereto, and in no
event may the return of such amount cause any Participant’s Account balance to
be less than the amount that such balance would have been had the contribution
not been made under the Plan.

25



--------------------------------------------------------------------------------



 



SECTION 6
Contribution Limits
6.01 Limitation on Before-Tax Contributions
     The Plan satisfies the nondiscrimination requirements of Section 401(k) of
the Code in accordance with the safe harbor method based on Matching
Contributions, as described in Section 401(k)(13)(D) of the Code.
6.02 Limitation on Matching Contributions
     The Plan satisfies the nondiscrimination requirements of Section 401(m) of
the Code in accordance with the safe harbor method based on Matching
Contributions, as described in Section 401(m)(12) of the Code.
6.03 Dollar Limitation
     No Participant shall make a Before-Tax Contribution election which will
result in his or her Elective Deferrals for any calendar year exceeding $16,500
(or such greater amount as may be prescribed by the Secretary of Treasury to
take into account cost-of-living increases pursuant to Section 402(g) of the
Code), except to the extent permitted with respect to Catch-Up Contributions, if
applicable. If a Participant’s total Elective Deferrals under this Plan and any
other plan of another employer for any calendar year exceed the annual dollar
limit prescribed above, the Participant may notify the Committee, in writing on
or before March 1 of the next following calendar year, of his or her election to
have all or a portion of such Excess Deferrals (and the income allocable thereto
determined in accordance with Subsection 6.04) allocated under this Plan and
distributed in accordance with this Subsection. In such event, or in the event
that the Committee otherwise becomes aware of any Excess Deferrals, the
Committee shall, without regard to any other provision of the Plan, direct the
Trustee to distribute to the Participant by the following April 15 the
Participant’s Excess Deferrals (and any income attributable thereto determined
in accordance with Subsection 6.04) so allocated under the Plan. Distributions
to be made in accordance with the preceding sentence shall be made as soon as is
practicable following receipt by the Committee of written notification of Excess
Deferrals, and the Committee shall make every effort to meet the April 15
distribution deadline for all written notifications received by the preceding
March 1. The amount of such Excess Deferrals distributed to a Participant in
accordance with this Subsection shall be treated as a contribution for purposes
of the limitations referred to under Subsection 6.05. In addition, any Matching
Contributions attributable to amounts distributed under this Subsection (and any
income allocable thereto determined in accordance with Subsection 6.04) shall be
forfeited in accordance with Subsection 10.06. Contribution adjustments under
this Subsection shall comply with the requirements of Section 1.401(k)-2 of the
Treasury Regulations, the provisions of which are hereby incorporated by
reference.

26



--------------------------------------------------------------------------------



 



6.04 Allocation of Earnings to Distributions of Excess Deferrals
     The earnings allocable to distributions of Excess Deferrals under
Subsection 6.03 shall be determined by multiplying the earnings attributable to
the applicable excess amounts (for the calendar and/or Plan Year, whichever is
applicable) by a fraction, the numerator of which is the applicable excess
amount, and the denominator of which is the balance attributable to such
contributions in the Participant’s Account or Accounts, as of the beginning of
such year, plus the contributions allocated to the applicable account for such
year. Notwithstanding the foregoing, no income shall be allocated to Excess
Deferrals for the period between the end of the Plan Year and prior to the
distribution of such amounts.
6.05 Contribution Limitations
     For each Limitation Year, the Annual Addition to a Participant’s Accounts
under the Plan and under any other defined contribution plan maintained by any
Employer shall not exceed the lesser of $49,000 (as adjusted for cost-of-living
increases under Section 415(d) of the Code) or 100 percent of the Participant’s
compensation for the Limitation Year. For purposes of this Subsection 6.05,
“compensation” for a Limitation Year means a Participant’s compensation within
the meaning of Section 415(c)(3) of the Code and Section 1.415(c)-2(b) and
(c) of the Treasury Regulations that is actually paid or made available during
the Limitation Year, subject to the following:

  (a)   Compensation shall include elective amounts that are not includible in
the gross income of the Participant by reason of Sections 125, 132(f) and
402(g)(3) of the Code.     (b)   Compensation for a Limitation Year shall
include compensation paid by the later of 2-1/2 months after a Participant’s
severance from employment with the Employers or the end of the Limitation Year
that includes the date of the Participant’s severance from employment with the
Employers, if:

  (i)   The payment is regular compensation for services during the
Participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and absent a severance from
employment, the payments would have been paid to the Participant while the
Participant continued in employment with the Employers; or     (ii)   The
payment is for unused accrued bona fide sick, vacation or other leave that the
Participant would have been able to use if employment had continued.

      Any payment not described above shall not be considered compensation if
paid after severance from employment, even if paid by the later of 2-1/2 months
after the date of severance from employment or the end of the Limitation Year
that includes the date of severance from employment, except for payments to an
individual who does not currently perform services for the Employers by reason

27



--------------------------------------------------------------------------------



 



      of qualified military service (within the meaning of Section 414(u)(1) of
the Code) to the extent these payments do not exceed the amounts the individual
would have received if the individual had continued to perform services for the
Employers rather than entering qualified military service.

  (c)   A Participant’s compensation for a Limitation Year shall not include
compensation in excess of the limitation under Section 401(a)(17) of the Code in
effect for the Limitation Year.

     The Committee shall take any actions it deems advisable to avoid an Annual
Addition in excess of Section 415 of the Code; provided, however, if a
Participant’s Annual Addition for a Limitation Year actually exceeds the
limitations of this Subsection, the Committee shall correct such excess in
accordance with applicable guidance issued by the Internal Revenue Service.
Annual Additions shall be subject to Section 415 of the Code and applicable
Treasury regulations issued thereunder, the requirements of which are
incorporated herein by reference to the extent not specifically provided in this
Subsection 6.05.

28



--------------------------------------------------------------------------------



 



SECTION 7
Period of Participation
7.01 Separation Date
     If a Participant is transferred from employment with an Employer to
employment with a Controlled Group Member (other than an Employer), then, for
the purpose of determining when his or her Separation Date occurs under this
Subsection, his or her employment with such Controlled Group Member (or any
Controlled Group Member to which he or she is subsequently transferred) shall be
considered as employment with the Employers. If a Participant who was an
Eligible Employee of an Employer becomes a Leased Employee of an Employer, then
his or her change in status shall not be considered a termination of employment
for purposes of determining when his or her Separation Date occurs under this
Subsection. A Participant’s termination of employment with all of the Employers
at any age while Totally Disabled shall be deemed a termination on account of
Total Disability.
7.02 Restricted Participation
     When payment of all of a Participant’s Account balances is not made at his
or her Separation Date, or if a Participant transfers to the employ of a
Controlled Group Member which is not an Employer or continues in the employ of
an Employer but ceases to be employed in a Covered Group, the Participant or his
or her Beneficiary will continue to be considered as a Participant for all
purposes of the Plan, except as follows:

  (a)   He or she will not make any Before-Tax Contributions, and his or her
Employer will not make any Employer Contributions on his or her behalf, for any
period beginning after his or her Separation Date occurs or for any subsequent
Plan Year unless he or she is reemployed and again becomes a Participant in the
Plan; provided, however, that his or her Employer shall contribute:

  (i)   His or her Before-Tax Contributions, as provided in Subsection 5.01,
with respect to Compensation paid through his or her Separation Date; and    
(ii)   If applicable, an Annual Company Contribution and/or a Transition
Contribution for the Plan Year in which his or her Separation Date occurs, based
on his or her Compensation paid during that portion of the Plan Year in which he
or she was a Participant eligible for such contributions.

  (b)   He or she will not make any Before-Tax Contributions, and his or her
Employer will not make any Employer Contributions on his or her behalf, for any
period in which he or she is in the employ of an Employer but is not an Eligible
Employee.     (c)   He or she will not make any Before-Tax Contributions, and
his or her Employer will not make any Employer Contributions on his or her
behalf, for any period in which he

29



--------------------------------------------------------------------------------



 



      or she is employed by a Controlled Group Member that is not an Employer
under the Plan.

  (d)   The Participant may not apply for loans under Subsection 11.01.     (e)
  A Participant whose Separation Date occurs, or a Beneficiary or Alternate
Payee of a Participant, may not apply for a withdrawal under SECTION 11.

30



--------------------------------------------------------------------------------



 



SECTION 8
Accounting
8.01 Separate Accounts
     The Committee will maintain the following Accounts in the name of each
Participant:

  (a)   A “Before-Tax Contribution Account,” which will reflect his or her
Before-Tax Contributions, if any, made under the Plan, and the income, losses,
appreciation and depreciation attributable thereto. This Account shall include a
“Current Year Before-Tax Contribution Subaccount,” which will reflect only the
Before-Tax Contributions made by the Participant during the current Plan Year.  
  (b)   A “Matching Contribution Account,” which will reflect his or her share
of Matching Contributions, if any, made under the Plan, and the income, losses,
appreciation and depreciation attributable thereto. This Account shall include a
“Current Year Matching Contribution Subaccount,” which will reflect only the
Matching Contributions allocated to the Participant during the current Plan
Year.     (c)   An “Annual Company Contribution Account,” which will reflect his
or her share of the Annual Company Contributions under the Plan, and the income,
losses, appreciation and depreciation attributable thereto. This Account shall
include a “Current Year Annual Company Contribution Subaccount,” which will
reflect only the Annual Company Contributions allocated to the Participant
during the current Plan Year.     (d)   An “After-Tax Account,” which will
reflect his or her after-tax contributions, and the income, losses, appreciation
and depreciation attributable to all after-tax contributions made to the Plan or
a Predecessor Plan.     (e)   A “Rollover Contribution Account,” which will
reflect his or her Rollover Contributions to the Plan, and the income, losses,
appreciation and depreciation attributable thereto.     (f)   A “Predecessor
Company Account,” which will reflect the contributions made by a Participant, or
on his or her behalf, under a Predecessor Plan, and the income, losses,
appreciation and depreciation attributable thereto.

8.02 Adjustment of Participants’ Accounts
     As of each Accounting Date, the Accounts of Participants shall be adjusted
to reflect the following:

  (a)   Transfers, if any, made between Investment Funds;

31



--------------------------------------------------------------------------------



 



  (b)   Before-Tax Contributions, Employer Contributions and Rollover
Contributions, if any, and payments of principal and interest on any loans made
from a Participant’s Account;     (c)   Distributions and withdrawals that have
been made but not previously charged to the Participant’s Account; and     (d)  
Changes in the Adjusted Net Worth of the Investment Funds in which such Account
is invested.

     As of each Accounting Date, the Committee shall establish the value of each
Participant’s Account, which value shall reflect the transactions posted to the
Participant’s Account as they occurred during the preceding calendar month. As
of the first day of each Plan Year, the balance in each Participant’s Current
Year Before-Tax Contribution Subaccount, Current Year Matching Contribution
Subaccount, Current Year Annual Company Contribution Subaccount, Current Year
Transition Contribution Subaccount, if any, shall be reflected in the
Participant’s Before-Tax Contribution Account, Matching Contribution Account,
Annual Company Contribution Account, Transition Contribution Account, and
After-Tax Account, respectively and the balances of such Current Year Before-Tax
Contribution Subaccount, Current Year Matching Contribution Subaccount, Current
Year Annual Company Contribution Subaccount and Current Year Transition
Contribution Subaccount shall be reduced to zero. If a Special Accounting Date
occurs, the accounting rules set forth above in this Subsection and elsewhere in
this SECTION 8 shall be appropriately adjusted to reflect the resulting shorter
accounting period ending on that Special Accounting Date.
     Notwithstanding the foregoing, the Committee may establish separate rules
to be applied on a uniform basis in adjusting any portion of Participants’
Accounts that is invested in the Hanesbrands Inc. Common Stock Fund for such
accounting period, including the treatment of any dividends or stock splits with
respect to the securities held in such funds. Such rules may include provisions
for (i) allocating earnings from short-term investments during an accounting
period to the Subaccounts of Participants; (ii) allocating dividends or stock
splits to Participants’ Subaccounts invested in the applicable Fund (or to a
separate Account or Subaccount, as applicable); (iii) allocating shares of
Hanesbrands Stock to Participants’ Subaccounts based on the average purchase
price per share purchased by the Trustee during such accounting period; and
(iv) allocating shares of stock (or other securities) to Participants’
Subaccounts based on the applicable stock split or stock dividend factor or
other similar basis.
8.03 Crediting of 401(k) Contributions
     Subject to the provisions of SECTION 4, each Participant’s Before-Tax
Contributions will be credited to his or her Current Year Before-Tax
Contribution Subaccount no later than the Accounting Date which ends the
accounting period of the Plan during which such contributions were received by
the Trustee.

32



--------------------------------------------------------------------------------



 



8.04 Charging Distributions
     All payments made to a Participant or his or her Beneficiary during the
accounting period ending on each Accounting Date will be charged to the proper
Accounts of the Participant in accordance with Subsection 8.02.
8.05 Statement of Account
     At such times during each Plan Year as the Committee may determine, each
Participant will be furnished with a statement reflecting the condition of his
or her Account in the Trust Fund as of the most recent Accounting Date. No
Participant shall have the right to inspect the records reflecting the Accounts
of any other Participant.

33



--------------------------------------------------------------------------------



 



SECTION 9
The Trust Fund and Investment of Trust Assets
9.01 The Trust Fund
     The Trust Fund will consist of all money, stocks, bonds, securities and
other property of any kind held and acquired by the Trustees in accordance with
the Plan and the Trust Agreement.
9.02 The Investment Funds
     The Investment Committee, in its discretion, may designate one or more
funds, referred to collectively as “Investment Funds,” for the investment of
Participants’ Accounts. The Investment Committee, in its discretion, may from
time to time establish new Investment Funds or eliminate existing Investment
Funds; provided that all Participants shall be offered at least three Investment
Funds (consistent with applicable Treasury regulations). The available
Investment Funds shall include the “Hanesbrands Inc. Common Stock Fund,” the
assets of which are primarily invested in shares of Hanesbrands Stock. A portion
of each Investment Fund may be invested from time to time in the short-term
investment fund (STIF) of a custodian bank.
9.03 Investment of Contributions
     In accordance with rules established by the Committee, a Participant may
elect to have contributions to his or her Accounts invested in one or more of
the Investment Funds in even multiples of one percent. If a Participant does not
make such an election within such period as may be determined by the Committee,
he or she shall be deemed to have elected that all eligible contributions to his
or her Accounts be invested in the default investment arrangement specified by
the Investment Committee in accordance with Section 404(c)(5) of ERISA and
accompanying regulations.
     Elections under this Subsection 9.03 and Subsections 9.04 and 9.05 shall be
made in such manner and in accordance with such rules as the Committee
determines. If the Committee determines in its discretion that elections under
this Subsection 9.03 and Subsections 9.04 and 9.05 shall be made in a manner
other than in writing, any Participant who makes an election pursuant to such
method may receive written confirmation of such request; further, any such
request and confirmation shall be the equivalent of a writing for all purposes.
9.04 Change in Investment of Contributions
     Effective as of any payroll period, a Participant may elect to change his
or her investment election under Subsection 9.03. Such change shall apply only
with respect to contributions made by or on behalf of the Participant that are
received by the Trustee after the effective date of the change.

34



--------------------------------------------------------------------------------



 



9.05 Elections to Transfer Balances Between Accounts; Diversification
     On any Accounting Date, a Participant may elect to transfer or reallocate
the balances in his or her Accounts in an Investment Fund to one or more other
Investment Funds, subject to the trading restrictions of the Investment Fund;
any such election shall be made in accordance with rules established by the
Committee, and may include an election to automatically reallocate the
Participant’s Accounts on such dates as the Participant may specify in the
election. The Participant’s Accounts in the Investment Fund from which a fund
transfer or reallocation is made will be charged, and his or her Accounts in the
Investment Fund to which such fund transfer or reallocation is made will be
credited, with the amount so transferred or reallocated in accordance with rules
established by the Committee. Such transfers or reallocations shall be made as
soon as administratively feasible following the Participant’s election or, in
the event of an automatic reallocation, on the date elected by the Participant
in accordance with procedures established by the Committee. The foregoing
provisions of this Subsection are contingent upon the availability of fund
transfers and reallocations between Investment Funds under the terms of the
investments made by each Investment Fund. A Participant’s Account may be charged
a redemption fee for frequent transfers into and out of an Investment Fund
within a restricted time period established by the Investment Fund.
Additionally, Participants may be restricted from initiating fund transfers or
reallocations into or out of an Investment Fund if the Committee or an
Investment Fund determines that the Participant’s transfer activity would be
detrimental to that Investment Fund.
9.06 Voting of Stock; Tender Offers
     With respect to Hanesbrands Stock, the Committee shall notify Participants
of each meeting of the shareholders of Hanesbrands Inc. and shall furnish to
them copies of the proxy statements and other communications distributed to
shareholders in connection with any such meeting. The Committee also shall
notify the Participants that they are entitled to give the Trustee voting
instructions as to Hanesbrands Stock credited to their Accounts. If a
Participant furnishes timely instructions to the Trustee, the Trustee (in person
or by proxy) shall vote the Hanesbrands Stock (including fractional shares)
credited to the Participant’s Accounts in accordance with the directions of the
Participant. The Trustee shall vote the Hanesbrands Stock for which it has not
received timely direction, in the same proportion as directed shares are voted.
     Similarly, the Committee shall notify Participants of any tender offer for,
exchange of, or a request or invitation for tenders of Hanesbrands Stock and
shall request from each Participant instructions for the Trustee as to the
tendering of Hanesbrands Stock credited to his or her Accounts. The Trustee
shall tender or exchange such Hanesbrands Stock as to which it receives (within
the time specified in the notification) instructions to tender or exchange. Any
Hanesbrands Stock credited to the Accounts of Participants as to which
instructions not to tender or exchange are received and as to which no
instructions are received shall not be tendered or exchanged.

35



--------------------------------------------------------------------------------



 



9.07 Confidentiality of Participant Instructions
     The instructions received by the Trustee from Participants or Beneficiaries
with respect to purchase, sale, voting or tender of Hanesbrands Stock credited
to such Participants’ or Beneficiaries’ Accounts shall be held in confidence and
shall not be divulged or released to any person, including the Committee,
officers or Employees of the Company or any Controlled Group Member.

36



--------------------------------------------------------------------------------



 



SECTION 10
Payment of Account Balances
10.01 Payments to Participants

  (a)   Vesting.

  (i)   Before-Tax Contribution, After-Tax, and Rollover Contribution Accounts.
A Participant shall at all times be fully vested in and have a nonforfeitable
right to the balance in his or her Before-Tax Contribution Account and his or
her After-Tax and Rollover Contribution Accounts, if any.     (ii)   Annual
Company Contribution and Transition Contribution Account. If a Participant’s
Separation Date occurs on or after his or her Normal Retirement Age, on the date
he or she dies, or on or after the date he or she becomes Totally Disabled, then
the Participant shall be fully vested in his or her Annual Company Contribution
Account and Transition Contribution Account. If a Participant’s Separation Date
occurs under any other circumstances, the balances in his or her Annual Company
Contribution Account and Transition Contribution Account shall be calculated in
accordance with the vesting schedule outlined below:

      If the Participant’s   The Vested Percentage of Number of Years of   His
or Her Applicable Service is:   Accounts will be:
Less than 1 year
   0%       1 year but less than 2 years   20%       2 years but less than
3 years   40%       3 years but less than 4 years   60%       4 years but less
than 5 years   80%       5 years or more   100%  

      The resulting balance in his or her Annual Company Contribution Account
and Transition Contribution Account will be distributable to him or her, or, in
the event of his or her death, to his or her Beneficiary, in accordance with
this Subsection and Subsection 10.02.     (iii)   Matching Contribution Account.
If a Participant’s Separation Date occurs on or after his or her Normal
Retirement Age, on the date he or she dies, or on or after the date he or she
becomes Totally Disabled, then the

37



--------------------------------------------------------------------------------



 



      Participant shall be fully vested in his or her Matching Contribution
Account. If a Participant’s Separation Date occurs under any other circumstances
on or after January 1, 2008, the Participant shall be fully vested in his or her
Matching Contribution Account balance provided he or she has completed at least
two Years of Service. Notwithstanding the foregoing, if the Participant is an
active employee and has a Matching Contribution Account balance on December 31,
2007, he or she shall be fully vested in his or her Matching Contribution
Account (including future contributions thereto) on and after January 1, 2008.
If a Participant’s Separation Date occurs prior to January 1, 2008, he or she
shall be vested in his or her Matching Contribution Account balance to the same
extent that he or she was vested at his or her Separation Date, subject to the
provisions of Subparagraph 12.02(a)(i). The balance in the Participant’s
Matching Contribution Account after application of the foregoing vesting rules
will be distributable to him or her, or, in the event of his or her death, to
his or her Beneficiary, in accordance with this Subsection and Subsection 10.02
    (iv)   Special Provisions for Former Participants in the Sara Lee Plan.
Notwithstanding the foregoing, a Participant who was subject to special vesting
rules under the Sara Lee Plan shall be fully vested in his or her Accounts to
the extent provided in the Sara Lee Plan.     (v)   Special Provisions for
Former Participants in the NTX Plan. Notwithstanding the foregoing, Participants
who were employed by NTX or the Employer on January 1, 2007 and whose accounts
under the NTX Plan were merged into the Plan on such date shall be 100 percent
vested in and have a nonforfeitable interest in all contributions made to the
Plan prior to such date and on and after such date. Each other NTX Plan
Participant who was not employed by NTX, the Employer or a Controlled Group
Member on January 1, 2007 shall be vested in his or her Account balance to the
same extent that he or she was vested at his or her Separation Date, subject to
SECTION 12 of the Plan. Each individual who was actively employed by NTX on
January 1, 2007 but was not then a NTX Plan Participant shall be 100 percent
vested in and have a nonforfeitable interest in all contributions made to the
Plan on his or her behalf on and after such date.

  (b)   Time of Payment. Except as provided in Subsection 10.03 below, payment
of a Participant’s benefits will be made or commence within the time determined
by the Committee after his or her Separation Date, but not later than 60 days
after the latest of: (i) the end of the Plan Year in which his or her Separation
Date occurs, (ii) the 10th anniversary of the year in which the Participant
began participation under the Plan, or (iii) the date the Participant reaches
Normal Retirement Age. In the event a Participant receives a lump sum
distribution of his or her entire vested Accounts and additional

38



--------------------------------------------------------------------------------



 



      contributions are subsequently credited to his or her Accounts, his or her
entire remaining vested Account balance shall be distributed in an immediate
lump sum to the extent such vested Account balance does not exceed $1,000 as of
the date of such distribution. Except as provided in the preceding sentence or
in Subparagraph 10.01(f) below, distributions may not be made to the Participant
before his or her Normal Retirement Age without his or her consent. Payment of a
Participant’s benefits under the Plan will not commence earlier than the
termination of the Plan without the Employer or Related Company’s establishment
or maintenance of another defined contribution plan.     (c)   Method of
Distribution. A Participant’s vested Accounts will be distributed to him or her
(or, in the event of his or her death, to his or her Beneficiary) in a lump sum
unless the Participant (or, in the event of his or her death, the Participant’s
Beneficiary) elects, in accordance with procedures established by the Committee,
to receive such distribution by any one or more of the following methods, if
applicable:

  (i)   Partial Distributions. A Participant (or, in the event of his or her
death, his or her Beneficiary) may elect to receive a partial distribution of
the vested Account balance (but not less than the lesser of his or her total
Account balance or $250.00) as of any Accounting Date after the Participant’s
Separation Date. All partial distributions under this Subparagraph shall be made
in cash only. Notwithstanding any Plan provision to the contrary, a partial
distribution under this Subparagraph shall not be available once a Participant
or his or her surviving spouse has begun to receive installments under
Subparagraph (ii) below.     (ii)   Installments. If the vested portion of a
Participant’s Accounts exceeds $5,000, the Participant (or, in the event of his
or her death, his or her surviving spouse) may elect to receive substantially
equal installments over a period not to exceed five Plan Years, commencing in
any year designated but no later than the applicable Required Commencement Date,
with final distribution of all vested Accounts by the fifth year. All
installment distributions shall be made in cash. A Participant or his or her
surviving spouse who is receiving installments may subsequently elect to receive
a lump sum distribution of all remaining installment payments. No Beneficiary
other than a Participant’s surviving spouse may elect to receive installments.  
  (iii)   Special Distribution Provisions for Certain Participants.
Notwithstanding the foregoing, a Participant who had an account balance in a
Predecessor Plan may elect distribution under any other method available to such
Participant to the extent provided in the Sara Lee Plan.     (iv)   Order of
Accounts. Distributions under this Subparagraph shall be charged to the
Participant’s vested Accounts (if applicable) in such order as shall be
determined by the Committee and applied uniformly.

39



--------------------------------------------------------------------------------



 



  (v)   Special Provisions Applicable to Dividends. Notwithstanding Subparagraph
(a)(ii), dividends attributable to Hanesbrands Stock in a Participant’s Accounts
(or shares of Sara Lee Corporation common stock previously held in the
Participant’s Accounts) shall be 100 percent vested.

  (d)   Fees. The Committee may, on an annual or more frequent basis, charge the
Accounts of any Alternate Payee, any Beneficiary, or any Participant whose
Separation Date has occurred for a reason other than Retirement, for reasonable
and necessary administrative fees incurred in the ongoing maintenance of such
Accounts in the Plan, in accordance with uniform rules and procedures applicable
to all Participants similarly situated. “Retirement” means Separation from
Service on or after the earlier of: (i) the attainment of age 55 and 10 Years of
Service, or (ii) Normal Retirement Age.     (e)   No Payments Due to Spin-Off.
Notwithstanding any Plan provision to the contrary, no Separation Date shall
have occurred and no distribution of Accounts shall be made to a Participant
solely on account of the Spin-Off.     (f)   Vested Accounts Not in Excess of
$1,000. Notwithstanding any Plan provision to the contrary, if the Participant’s
vested Accounts equal $1,000 or less on or after the Participant’s Separation
Date, the method of distribution as to that Participant shall be as a lump sum
cash distribution of the Participant’s vested Accounts. Such distribution shall
be made as soon as practicable following the Participant’s Separation Date. If
the Participant’s vested benefit under the Plan is zero, the Participant shall
be deemed to have received a distribution of such vested benefit.     (g)  
Special Distribution Rules for Certain Military Service Leaves. Notwithstanding
the foregoing, in accordance with Section 414(u)(12) of the Code, a Participant
receiving a differential wage payment (as defined in Section 3401(h)(2) of the
Code) shall be treated as having been severed from employment with the employer
for purposes of taking a distribution of his pre-tax compensation deferral
contributions account during any period the Participant performs service in the
uniformed services while on active duty for a period of more than 30 days. If a
Participant elects to receive a distribution pursuant to the preceding sentence,
such Participant shall not be permitted to make pre-tax compensation deferral
contributions under SECTION 3 of the Plan during the six-month period beginning
on the date of the distribution.

10.02 Distributions in Shares
     Distributions of amounts invested in the Hanesbrands Inc. Common Stock Fund
may be made in cash or in shares, as elected by the Participant, provided such
shares are distributed at their Fair Market Value, as determined by the Trustee.
If a Participant elects a stock distribution of amounts invested in the
Hanesbrands Inc. Common Stock Fund and the Participant subsequently has
additional contributions allocated to either of said funds, the Participant
shall receive such additional contributions, to the extent vested, in shares of
stock in accordance with Subsection 10.01, unless such additional contributions
do not exceed $1,000 as of the date of distribution. If an election is made by
the Participant to direct the Trustee to distribute the

40



--------------------------------------------------------------------------------



 



balance of his or her Accounts invested in the Hanesbrands Inc. Common Stock
Fund in cash, the Participant shall receive cash equal to the Fair Market Value
of the balance of his or her Accounts. For purposes of this Subsection, the
rights extended to a Participant hereunder shall also apply to any Beneficiary
or Alternate Payee of such Participant. All other distributions shall be made in
cash.
10.03 Beneficiary

  (a)   Designation of Beneficiary. Each Participant from time to time, in
accordance with procedures established by the Committee, may name or designate a
Beneficiary. A Beneficiary designation will be effective only when properly
provided to the Committee in accordance with its procedures while the
Participant is alive and, when effective, will cancel all earlier Beneficiary
designations made by the Participant. Notwithstanding the foregoing, a deceased
Participant’s surviving spouse will be his or her sole, primary Beneficiary
unless: (i) the spouse had consented in writing to the Participant’s election to
designate another person or persons as a primary Beneficiary or Beneficiaries,
(ii) such election designates a Beneficiary which may not be changed without
spousal consent (or the consent of the spouse expressly permits designations by
the Participant without any further consent by the spouse) and (iii) the
spouse’s consent acknowledges the effect of such election and is witnessed by a
notary public.     (b)   No Beneficiary Designation at Death. If a deceased
Participant failed to name or designate a Beneficiary, if the Participant’s
Beneficiary designation is ineffective for any reason, or if all of the
Participant’s Beneficiaries die before the Participant, the Committee will
direct the Trustee to pay the Participant’s Account balance in accordance with
the following:

  (i)   To the Participant’s surviving spouse;     (ii)   If the Participant
does not have a surviving spouse, to the Participant’s beneficiary or
beneficiaries (if any) designated by the Participant under the Hanesbrands Inc.
Life Insurance Plan;     (iii)   If the Participant does not have a surviving
spouse and failed to designate a beneficiary under the Hanesbrands Inc. Life
Insurance Plan, to or for the benefit of the legal representative or
representatives of the Participant’s estate; and     (iv)   If the appropriate
payee is not identified pursuant to Subparagraphs (i) through (iii) above, then
to or for the benefit of one or more of the Participant’s relatives by blood,
adoption or marriage in such proportions as the Committee (or its delegate)
determines.

  (c)   Death of Beneficiary Prior to Participant’s Death. In the event that the
Participant has named multiple Beneficiaries, and one of the Beneficiaries dies
before the Participant, the remaining Beneficiaries shall be entitled to the
deceased Beneficiary’s share, pro

41



--------------------------------------------------------------------------------



 



      rata in accordance with their share of the Account balance as of the date
of the Participant’s death (or such other date as the Committee may determine is
administratively practicable), subject to the Participant’s right to change his
or her Beneficiary designation at any time in accordance with Subparagraph (a).
The Committee reserves the right, on a uniform basis for similarly situated
Beneficiaries, to make distribution of a Beneficiary’s Account balance in whole
or in part at any time notwithstanding any election to the contrary by the
Beneficiary.     (d)   Death of Beneficiary After Participant’s Death. Each
Beneficiary, in accordance with procedures established by the Committee, may
name or designate an individual to receive the Beneficiary’s share of the
Account balance (a “Recipient”) any time after the Participant’s death. In the
event a Beneficiary dies before complete payment of his or her share of the
Account balance, such Beneficiary’s share shall be paid to the Recipient
designated by the Beneficiary. If a deceased Beneficiary failed to name or
designate a Recipient, if the Beneficiary’s designation is ineffective for any
reason, or if the Recipient dies before the Beneficiary or before complete
payment of the Beneficiary’s share of the Account balance, the Committee will
direct the Trustee to pay the Beneficiary’s share in accordance with the
following:

  (i)   To the Beneficiary’s surviving spouse;     (ii)   If the Beneficiary
does not have a surviving spouse, to or for the benefit of the legal
representative or representatives of the Beneficiary’s estate;     (iii)   If
the Beneficiary does not have a surviving spouse and an estate is not opened on
behalf of the Beneficiary, to or for the benefit of one or more of the
Beneficiary’s relatives by blood, adoption or marriage in such proportions as
the Committee (or its delegate) determines.

     Notwithstanding anything contained herein to the contrary, all payments
under this Subparagraph shall comply with the requirements of Section 401(a)(9)
of the Code.
10.04 Missing Participants and Beneficiaries
     While a Participant is alive, he or she must file with the Committee from
time to time his or her own and each of his or her named Beneficiaries’ post
office addresses and each change of post office address. After the Participant’s
death, the Participant’s Beneficiary or Beneficiaries shall be responsible for
filing such information with the Committee. A communication, statement or notice
addressed to a Participant or Beneficiary at his or her last post office address
filed with the Committee, or if no address is filed with the Committee, then at
his or her last post office address as shown on the Employer’s records, will be
binding on the Participant and his or her Beneficiary for all purposes of the
Plan. Neither the Trustee nor any of the Employers is required to search for or
locate a Participant or Beneficiary. If the Committee notifies a Participant or
Beneficiary that he or she is entitled to a payment and also notifies him or her
of the effect of this Subsection, and the Participant or Beneficiary fails to
claim his or her Account balances or make his or her whereabouts known to the
Committee within three years after the

42



--------------------------------------------------------------------------------



 



notification, the Account balances of the Participant or Beneficiary may be
disposed of in an equitable manner permitted by law under rules adopted by the
Committee, including the Forfeiture of such balances, if the value of the
Account is equal to or less than the administrative fees, if any, applicable to
the Participant’s or Beneficiary’s Account balance pursuant to Subsection 10.01.
10.05 Rollovers

  (a)   General Rule. Notwithstanding any Plan provision to the contrary, a
Distributee under the Plan who receives an Eligible Rollover Distribution may
elect, at the time and in the manner prescribed by the Committee, to have any
portion of the distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.     (b)   Non-Spouse
Beneficiary Rollovers. To the extent permitted under Section 402(c)(11) of the
Code and related regulations and guidance, if a direct trustee-to-trustee
transfer is made to an individual retirement plan described in
Section 402(c)(8)(B)(i) or (ii) of the Code, which individual retirement plan is
established for the purposes of receiving a distribution on behalf of a
non-spouse beneficiary (as defined by Section 401(a)(9)(E) of the Code), the
transfer shall be treated as an Eligible Rollover Distribution for purposes of
the Plan and Section 402(c) of the Code.     (c)   Qualified Rollover
Contributions to Roth IRAs. Solely to the extent permitted in
Sections 408A(c)(3)(B), (d)(3) and (e) of the Code and the regulations and other
guidance issued thereunder, an eligible Distributee may elect to roll over any
portion of an Eligible Rollover Distribution to a Roth IRA (as defined by
Section 408A of the Code) in a qualified rollover contribution (as defined in
Section 408A(e) of the Code), provided that the requirements of Section 402(c)
of the Code are met. Notwithstanding any provisions of the Plan to the contrary,
a Distributee under the Plan who receives an Eligible Rollover Distribution may
elect, at the time and in the manner prescribed by the Committee, to have any
portion of the distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

10.06 Forfeitures
     A Forfeiture shall be treated as a separate Account (which is not subject
to adjustment under Subsection 8.02) until the next following Accounting Date on
which Forfeitures will be allocated. On that date, all Forfeitures arising
during the period preceding the Accounting Date which have not been previously
allocated shall be allocated among and credited to the Accounts of Participants
reemployed to the extent required under Subsection 12.01, shall be used to
reduce Employer Matching Contributions required by Subsection 5.03 or any
applicable Supplement to the Plan for the current Plan Year or succeeding Plan
Years, or shall be used to reduce administrative expenses of the Plan, as
determined by the Committee.
     The portion of a Participant’s Annual Company Contribution, Transition
Contribution and Matching Contribution Accounts that is not distributable by
reason of the provisions of

43



--------------------------------------------------------------------------------



 



Subsection 10.01 shall be credited to a Forfeiture Account established and
caused to be maintained by the Trustee in the Participant’s name as of the
Accounting Date coincident with or next following his Separation Date (before
adjustments then required under the Plan have been made). If the Participant
does not return to employment with an Employer or a related Company by the last
day of the month following 60 days from his Separation Date or upon the earlier
distribution of his or vested Accounts, the balance in his Forfeiture Account
(after all adjustments then required under the Plan have been made) will be a
Forfeiture.
     If a Participant returns to employment with an Employer or a Related
Company before incurring five consecutive One Year Periods of Severance, the
amount previously forfeited from his Forfeiture Account, if any, will be
restored to his Forfeiture Account out of Forfeitures occurring in the year of
restoration or out of a restoration contribution made by the Employer for
restoration purposes only.
10.07 Recovery of Benefits
     In the event a Participant or Beneficiary receives a benefit payment under
the Plan which is in excess of the benefit payment which should have been made,
the Committee shall have the right to recover the amount of such excess from
such Participant or Beneficiary on behalf of the Plan, or from the person that
received such benefit payments. The Committee may, however, at its option,
deduct the amount of such excess from any subsequent benefits payable to, or
for, the Participant or Beneficiary.
10.08 Dividend Pass-Through Election
     With respect to a Participant’s interest in the ESOP component of the Plan
(as defined in Subsection 1.01 from time to time), each Participant has the
right to elect either (a) to have dividends paid on such shares reinvested in
shares of Hanesbrands Stock, or (b) to receive a distribution in cash of such
dividends in accordance with procedures established by the Committee. To the
extent such dividends are reinvested, they shall be 100 percent vested. Such
distributions shall be made as soon as administratively practicable following
each March 31, June 30, September 30 and December 31 Plan Year quarter, and
shall not constitute Eligible Rollover Distributions.
10.09 Minimum Distributions
     Distribution of a Participant’s benefits shall be made or commence by his
or her Required Commencement Date. Notwithstanding the foregoing, the Committee
may establish procedures to begin minimum distribution payments in the calendar
year in which the Participant attains age 70-1/2. Distributions to a Participant
after his or her Required Commencement Date shall be made in installment
payments equal to the minimum amount necessary to meet the requirements of
Section 401(a)(9) of the Code. All distributions under the Plan shall comply
with the requirements of Section 401(a)(9) of the Code and the regulations
thereunder (including the incidental death benefit requirement in
Section 401(a)(9)(G) of the Code), the provisions of which are hereby
incorporated by reference, and shall further comply with the rules described
below:

44



--------------------------------------------------------------------------------



 



  (a)   The Participant’s Accounts will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Commencement Date. If the Participant dies before distributions begin, the
Participant’s Accounts will be distributed, or begin to be distributed, no later
than as follows:

  (i)   If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later;     (ii)   If the
Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died;     (iii)   If there is no Designated Beneficiary as
of September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death; or     (iv)  
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse have begun, this Subparagraph (a), other
than Subparagraph (i), will apply as if the surviving spouse were the
Participant.

      For purposes of this Subparagraph (a) and Subparagraph (c), unless
Subparagraph (a)(iv) applies, distributions will be considered to have begun on
the Participant’s Required Commencement Date. If Subparagraph (a)(iv) applies,
distributions will be considered to have begun on the date distributions are
required to begin to the surviving spouse under Subparagraph (a)(i). Unless the
Participant’s interest is distributed in a single sum on or before the Required
Commencement Date, distributions will be made as of the first Distribution
Calendar Year in accordance with Subparagraphs (b) and (c) below.

  (b)   Required Minimum Distributions During Participant’s Lifetime. During the
Participant’s lifetime, the minimum amount that will be distributed for each
Distribution Calendar Year is the lesser of: (i) the quotient obtained by
dividing the Participant’s Account Balance by the distribution period in the
Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the Treasury
Regulations, using the Participant’s age as of the Participant’s birthday in the
Distribution Calendar Year; or (ii) if the Participant’s sole Designated
Beneficiary for the Distribution Calendar Year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s Account Balance by the number in
the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the
Treasury Regulations, using the Participant’s and spouse’s attained

45



--------------------------------------------------------------------------------



 



      ages as of the Participant’s and spouse’s birthdays in the Distribution
Calendar Year. Required minimum distributions will be determined under this
Subparagraph (b) beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes the Participant’s
date of death.     (c)   Required Minimum Distributions After Participant’s
Death.

  (i)   Death on or After Date Distributions Begin. In the case of a Participant
who dies after the date distributions have begun, the remaining portion of his
vested Accounts shall be distributed to the Participant’s Beneficiary at least
as rapidly as would have been distributed under the method of distribution in
effect on the day of the Participant’s death. If the Participant dies on or
after the date distributions have begun and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

  (A)   The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year;     (B)   The Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year; and     (C)   The Participant’s surviving spouse is not the
Participant’s sole Designated Beneficiary, the Designated Beneficiary’s
remaining Life Expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.         If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing

46



--------------------------------------------------------------------------------



 



      the Participant’s Account Balance by the Participant’s remaining Life
Expectancy calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

  (ii)   Death Before Date Distributions Begin. If the Participant dies before
the date distributions have begun and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Subparagraph
(c)(i). If the Participant dies before the date distributions have begun and
there is no Designated Beneficiary as of September 30 of the year following the
year of the Participant’s death, distribution of the Participant’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death. If the Participant dies before the
date distributions have begun, the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary, and the surviving spouse dies before
distributions are required to have begun to the surviving spouse under
Subparagraph (a)(i), this Subparagraph will apply as if the surviving spouse
were the Participant.

  (d)   Definitions. For purposes of this Subsection, the following definitions
shall apply:

  (i)   “Designated Beneficiary” means the Participant’s Beneficiary who is the
designated beneficiary for purposes of Section 401(a)(9) of the Code.     (ii)  
“Distribution Calendar Year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant’s Required
Commencement Date. For distributions beginning after the Participant’s death,
the first Distribution Calendar Year is the calendar year in which distributions
are required to begin under Subparagraph (a). The required minimum distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s Required Commencement Date. The required minimum distribution
for other Distribution Calendar Years, including the required minimum
distribution for the Distribution Calendar Year in which the Participant’s
Required Commencement Date occurs, will be made on or before December 31 of that
Distribution Calendar Year.     (iii)   “Life Expectancy” means life expectancy
as computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the
Treasury Regulations.

47



--------------------------------------------------------------------------------



 



  (iv)   “Participant’s Account Balance” means the balance of the Participant’s
Accounts as of the Valuation Calendar Year, increased by the amount of any
contributions made and allocated to the Participant’s Accounts as of dates in
the Valuation Calendar Year after the valuation date and decreased by
distributions made in the Valuation Calendar Year after the valuation date. The
balance of the Participant’s Accounts for the Valuation Calendar Year includes
any amounts rolled over or transferred to the Plan either in the Valuation
Calendar Year or in the Distribution Calendar Year if distributed or transferred
in the Valuation Calendar Year.     (v)   “Valuation Calendar Year” means the
last valuation date in the calendar year immediately preceding the Distribution
Calendar Year.

  (e)   2009 Required Minimum Distributions. Notwithstanding the foregoing
provisions of this Subsection, a Participant or Beneficiary who would have been
required to receive required minimum distributions for 2009 under this
Subsection (“2009 RMDs”) but for the enactment of Section 401(a)(9)(H) of the
Code will not receive those distributions for 2009. However, a Participant or
surviving spouse receiving periodic installments under Subsection 10.01(c)(ii)
will receive scheduled installment payments even though all or part of those
payments might otherwise be considered 2009 RMDs. Any 2009 RMDs paid pursuant to
the preceding sentence may be considered Eligible Rollover Distributions, but
shall not be eligible for Direct Rollover.

48



--------------------------------------------------------------------------------



 



SECTION 11
Loans and Withdrawals
11.01 Loans to Participants
     While the primary purpose of the Plan is to allow Participants to
accumulate funds for retirement, it is recognized that under some circumstances
it is in the best interests of Participants to permit loans to be made to them
while they continue in the active service of the Employers. Accordingly, the
Committee, pursuant to such rules as it may from time to time establish, and
upon application by a Participant supported by such evidence as the Committee
requests, may direct the Trustee to make a loan from the Participant’s Accounts
under the Trust Fund (with the exception of the Participant’s Matching
Contribution Account, Annual Company Contribution Account and Transition
Contributions Account) to a Participant who is actively at work in the employ of
an Employer subject to the following:

  (a)   Amount of loans. The principal amount of any loan made to a Participant
shall not be less than $500 and, when added to the outstanding balance of all
other loans made to the Participant from all qualified plans maintained by the
Employers, shall not exceed the lesser of:

  (i)   $50,000, reduced by the excess (if any) of the highest outstanding
balance under the Plan and all other qualified employer plans during the one
year period ending on the day before the date of the loan, over the outstanding
balance on the date of the loan; or     (ii)   One-half of the Participant’s
vested Account balances under the Plan.

  (b)   Terms and conditions of loans. Each loan must be evidenced by a written
note in a form approved by the Committee, shall bear interest at a reasonable
fixed rate, and shall require substantially level amortization (with payments at
least quarterly) over the term of the loan. Interest rates shall be determined
monthly and shall be based on the prevailing prime rate as published in The Wall
Street Journal; provided, however, that the rate shall not exceed six percent
during any period that the Participant is on military leave, in accordance with
the Service Members Civil Relief Act (“SCRA”) if the service member provides
notification that he or she will be entering military service as required under
SCRA.     (c)   Repayment of loans. Each loan for a purpose other than to
purchase a principal residence (a “General Purpose Loan”) shall specify a
repayment period of not less than six months nor more than five years, unless
the proceeds of the loan are used to purchase the Participant’s principal place
of residence (a “Principal Residence Loan”), in which case such loan must be
repaid within 10 years after the date the loan is made.     (d)   Loans to
Participants shall be made as soon as administratively feasible after the
Committee has received the Participant’s loan request and such information and

49



--------------------------------------------------------------------------------



 



      documents from the Participant as the Committee shall deem necessary. A
Participant’s Accounts may be charged a fee for processing each loan request.
The Participant’s loan request shall be made in such manner and in accordance
with such rules as the Committee determines. If the Committee determines in its
discretion that loan requests under this Subparagraph shall be made in a manner
other than in writing, any Participant who makes a request pursuant to such
method may receive written confirmation of such request; further, any such
request and confirmation shall be the equivalent of a writing for all purposes.
    (e)   Each loan shall be secured by a pledge of the Participant’s Accounts
(with the exception of the Participant’s Annual Company Contribution Account,
Transition Contribution Account, and Matching Contribution Account). A
Participant’s Annual Company Contribution Account, Transition Contribution
Account and Matching Contribution Account shall be taken into account for
purposes of determining the amount of the loan available under Subparagraphs
11.01(a)(i) and 11.01(a)(ii), but shall not be available for liquidation and
conversion to cash as described in Subparagraph 11.01(f) below.     (f)   A loan
granted under this Subsection to a Participant from any Account maintained in
his or her name shall be made by liquidating and converting to cash his or her
appropriate Accounts, with the exception of his or her Annual Company
Contribution Account, Transition Contribution Account and Matching Contribution
Account (and the appropriate subaccounts, pro rata, in the various Investment
Funds), in such order as shall be determined by the Committee and applied
uniformly.     (g)   A Participant may have only two loans outstanding at a
time; provided that a Participant may not have two loans of the same type
(Principal Residence or General Purpose) outstanding at any given time. A
Participant shall not be entitled to take a second loan if the Participant is in
default on a prior loan of the same type and has not repaid the defaulted amount
to the Plan.     (h)   If, in connection with the granting of a loan to a
Participant, a portion or all of any of his or her Accounts has been liquidated,
the Committee shall establish temporary “Counterpart Loan Accounts” (not subject
to adjustment under Subsection 8.02) corresponding to each such liquidated or
partially liquidated Account to reflect the current investment of that
Before-Tax Contribution Account or Rollover Contribution Account, for example,
in such loan. In general, the initial credit balance in any such Counterpart
Loan Account shall be the amount by which the corresponding Account was
liquidated in order to make the loan. Interest accruing on such a loan shall be
allocated among and credited to the Participant’s Counterpart Loan Accounts
established in connection with the loan, in proportion to the then net credit
balances in such Counterpart Loan Accounts, as such interest accrues. Each
repayment of principal and interest shall be allocated among and charged to such
Counterpart Loan Accounts, and shall be allocated among and credited to the
corresponding Accounts, on the same proportionate basis; provided that all such
repayments shall be credited in

50



--------------------------------------------------------------------------------



 



      accordance with the investment elections in effect on the date each
repayment is credited. The Committee may adopt rules and procedures for loan
accounting and repayment which differ from the foregoing provisions of this
Subparagraph (h), but which are consistent with the general principle that a
loan to a Participant under this Subsection constitutes an investment of his or
her Accounts rather than a general investment of the Trust Fund. Repayments
shall be required to be invested during the month in which received or within
such longer period as the Committee may reasonably determine, but in any event
within the time required by Subsection 5.01. Any such repayment shall be made by
payroll deduction unless otherwise permitted by the Committee.     (i)   The
Committee may establish uniform rules to apply where Participants fail to repay
any portion of loans made to them pursuant to this Subsection and accrued
interest thereon in accordance with the terms of the loans, or where any portion
of any loan and accrued interest thereon remains unpaid on a Participant’s
Separation Date. To the extent consistent with Internal Revenue Service rules
and regulations, such rules may include charging unpaid amounts against a
Participant’s Accounts (in such order as the Committee decides), and treating
the amounts so charged as a payment to the Participant for purposes of SECTION
10. The Committee may charge a Participant’s Account for reasonable and
necessary administrative fees incurred in administering any loan under this
Subsection in accordance with uniform rules and procedures applicable to all
Participants similarly situated. Loan repayments will be suspended under the
Plan as permitted under Section 414(u)(4) of the Code.     (j)   Any loan which
was being administered under a Predecessor Plan and which was transferred to
this Plan shall be governed by the applicable terms of this Plan on and after
the transfer date.

11.02 After-Tax Withdrawals
     A Participant may withdraw all or a portion of his or her After-Tax
Account, if any. The timing of such withdrawals shall be established by the
Committee.
11.03 Hardship Withdrawals
     In the event a Participant suffers a serious financial hardship, such
Participant may withdraw a portion of the vested balance in his or her Accounts
(excluding his or her Annual Company Contribution Account, his or her Transition
Contribution Account, any portion of his or her Before-Tax Contribution Account
attributable to qualified non-elective contributions (if applicable), any
portion of his or her Matching Contribution Account attributable to Matching
Contributions made on or after February 24, 2009, and any earnings credited to
his or her Before-Tax Contribution Account on or after January 1, 1989),
provided that the amount of the withdrawal is at least $250.00 and does not
exceed the amount required to meet the immediate financial need created by the
serious financial hardship. Notwithstanding the foregoing, the amount required
to meet the immediate financial need may include amounts necessary to pay

51



--------------------------------------------------------------------------------



 



Federal, state or local income taxes or penalties that are reasonably
anticipated to result from the hardship withdrawal.

  (a)   Immediate and Heavy Need. A hardship shall be deemed on account of
immediate and heavy financial need only if the withdrawal is on account of:

  (i)   Tuition, related educational fees, and room and board expenses, for up
to the next 12 months of post-secondary education for the Participant or his or
her spouse, children or dependents (determined under Section 152 of the Code
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B));     (ii)   Costs
directly related to the purchase of a primary residence for the Participant (not
including mortgage payments);     (iii)   Unreimbursed medical expenses that
would be deductible by the Participant for federal income tax purposes pursuant
to Section 213 of the Code, and that are incurred by the Participant, the
Participant’s spouse or any dependent (as defined in Section 152 of the Code
without regard to the change in the definition under the Working Families Tax
Relief Act of 2004) including any non-custodial child who is subject to the
special rule of Section 152(e) of the Code; or amounts necessary to obtain
medical care or medically necessary equipment or services for the Participant,
the Participant’s spouse or a dependent described in this Subparagraph (iii);  
  (iv)   The need to prevent eviction of the Participant from his or her primary
residence or foreclosure on the mortgage of the Participant’s principal
residence;     (v)   Payment for burial or funeral expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Section 152 of the Code without regard to Section 152(d)(1)(B)); or     (vi)  
Expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10 percent of adjusted
gross income).

  (b)   Necessary amount. A determination of whether the requirement that the
withdrawal not exceed the amount required to meet the immediate financial need
created by the serious financial hardship is satisfied shall be made on the
basis of all relevant facts and circumstances in a consistent and
nondiscriminatory manner; provided, however, that the Participant must provide
the Committee with a statement on which the Committee may reasonably rely,
unless it has actual knowledge to the contrary, certifying that the
Participant’s financial need cannot be relieved by all of the following means:

52



--------------------------------------------------------------------------------



 



  (i)   Through reimbursement or compensation by insurance or otherwise,    
(ii)   By reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need,    
(iii)   By cessation of elective contributions under this Plan, or other
distributions from this Plan, and     (iv)   By other distributions, such as the
distribution of dividends which are currently available to the Participant, or
nontaxable (at the time of the loan) loans from Plans maintained by the Employer
or by any other employer, or by borrowing from commercial sources on reasonable
commercial terms.

      For purposes of this Subsection, the Participant’s resources shall be
deemed to include those assets of his or her spouse and minor children that are
reasonably available to the Participant. Property owned by the Participant and
the Participant’s spouse, whether as community property, joint tenants, tenants
by the entirety, or tenants in common, will be deemed a resource of the
Participant. However, property held for the Participant’s child under an
irrevocable trust or under the Uniform Gifts to Minors Act will not be treated
as a resource of the Participant.

  (c)   A Participant may not request more than two withdrawals per calendar
year under this Subsection.     (d)   To obtain a hardship withdrawal, a
Participant must submit his withdrawal request in accordance with procedures and
within such time periods as may be determined by the Committee. Hardship
withdrawals shall be made as soon as administratively feasible after the
Committee has received the Participant’s withdrawal request and such information
and documents from the Participant as the Committee shall deem necessary.

11.04 Age 59-1/2 Withdrawals
     Upon making an application to the Committee, a Participant who has attained
the age of 59-1/2 may withdraw part or all of his or her vested Account balances
(excluding his or her Annual Company Contribution Account and his or her
Transition Contribution Account). The form and timing of such applications and
withdrawals shall be established by the Committee.
11.05 Additional Rules for Withdrawals
     Withdrawals made pursuant to Subsections 11.02, 11.03 and 11.04 shall be
made in cash and shall be charged to the Participant’s vested Accounts (if
applicable) in such order as shall be determined by the Committee and applied
uniformly. Requests for a withdrawal shall be made in such manner and in
accordance with such rules as the Committee determines. If the

53



--------------------------------------------------------------------------------



 



Committee determines in its discretion that a withdrawal under this Subsection
shall be made in a manner other than in writing, any Participant who makes a
request pursuant to such method may receive written confirmation of such
request; further, any such request and confirmation shall be the equivalent of a
writing for all purposes.

54



--------------------------------------------------------------------------------



 



SECTION 12
Reemployment
12.01 Reemployed Participants
     Except as provided below, if a Participant is reemployed by an Employer
following a termination of employment, such Participant shall resume
participation in the Plan for all purposes on the first day of the first payroll
period following his rehire date that he is a member of a Covered Group. If a
former Employee or Eligible Employee is reemployed by an Employer, Service he or
she had accrued prior to his or her termination of employment will be reinstated
for purposes of determining his or her eligibility to participate in the Plan,
and he or she shall become eligible to participate in the Plan in accordance
with the provisions of Subsection 3.01.
12.02 Calculation of Service Upon Reemployment

  (a)   Reemployment with Vested Interest in Plan Accounts. If at the time the
Participant terminated employment, he or she had either (A) a vested interest in
his or her Before-Tax Contribution Account, Annual Company Contribution Account,
Transition Contribution Account, Matching Contribution Account or Predecessor
Company Account, or (B) amounts credited to his or her Before-Tax Contribution
Account, the following rules shall apply:

  (i)   If the Participant is reemployed by a Controlled Group Member before he
or she incurs five consecutive One Year Periods of Severance, the Participant
may repay to the Trustee, within five years of his or her Reemployment Date, the
total amount previously distributed to him or her from his or her Plan Accounts
subject to vesting as a result of his or her earlier termination of employment.
If a Participant makes such a repayment to the Trustee, both the amount of the
repayment and the Forfeiture that resulted from the previous termination of
employment shall be credited to his or her Accounts as of the Accounting Date
coincident with or next following the date of repayment and he or she shall
continue to vest in such amounts in accordance with the vesting schedule in
effect at the Participant’s reemployment. In any event, the Participant’s
pre-break Service shall be restored.     (ii)   If a Participant is reemployed
by a Controlled Group Member on or after he or she incurs five consecutive One
Year Periods of Severance, his or her pre-break Service shall count as Service
for purposes of vesting in amounts credited to his or her Annual Company
Contribution Account, Transition Contribution Account, Matching Contribution
Account or Predecessor Company Account, as applicable, on or after such
reemployment. However, pre-break Forfeitures will not be restored to such
Participant’s Accounts and such Participant’s post-break Service

55



--------------------------------------------------------------------------------



 



      shall be disregarded for purposes of vesting in his or her pre-break
Annual Company Contribution Account, Transition Contribution Account, Matching
Contribution Account or Predecessor Company Account, as applicable.

  (b)   Reemployment with No Vested Interest in Plan Accounts. If at the time
the Participant terminated employment, he or she did not have either (A) a
vested interest in his or her Annual Company Contribution Account, Transition
Contribution Account, Matching Contribution Account, or Predecessor Company
Account, or (B) amounts credited to his or her Before-Tax Contribution Account,
the following rules shall apply:

  (i)   If the Participant is reemployed by a Controlled Group Member before he
or she incurs five consecutive One Year Periods of Severance, the amount of the
Forfeiture that resulted from the previous termination of employment shall be
credited to his or her Accounts as of the Accounting Date coincident with or
next following the date of his or her reemployment or as soon as administrative
feasible thereafter and he or she shall continue to vest in such amounts. In
addition, the Participant’s pre-break Service shall be restored.     (ii)   If
the Participant is reemployed by a Controlled Group Member before he or she
incurs five consecutive One Year Periods of Severance, pre-break Forfeitures
shall not be restored to his or her Accounts. In addition, if the Participant’s
number of consecutive One Year Periods of Severance exceeds the greater of five
of the aggregate number of such Participant’s pre-break Service, such pre-break
Service shall be disregarded for purposes of vesting in amounts credited to his
or her Employer Contribution Accounts after such employment.

  (c)   Forfeitures. Forfeitures that are credited to a Participant’s Accounts
under this Subsection shall be allocated from amounts forfeited under Subsection
10.01 or the applicable Supplement or, in the absence of such amounts, shall
reduce income and gains of the Fund to be credited under Subsection 8.02.    
(d)   Transferred Participants. Notwithstanding any Plan provision to the
contrary, all service of a Transferred Participant that was recognized under the
Sara Lee Plan as of the July 24, 2006 (or as of a subsequent transfer of
employment described in Subparagraph 2.63(b), if applicable) shall be recognized
and taken into account under the Plan to the same extent as if such service had
been completed under the Plan, subject to the provisions of this Section and any
applicable break in service rules under this Plan and the Sara Lee Plan.     (e)
  Former NTX and Sara Lee Employees. If an individual (i) was previously
employed by the Sara Lee Corporation (referred to as the “prior employers” for
purposes of this Subparagraph), and (ii) subsequently becomes an Employee of an
Employer or a Controlled Group Member; all of the individual’s service with the
prior employers

56



--------------------------------------------------------------------------------



 



      shall be recognized and taken into account under the Plan to the same
extent as of such service had been completed under the Plan, subject to the
provisions of this Section and any applicable break in service rules under the
applicable prior employer’s plans.

57



--------------------------------------------------------------------------------



 



SECTION 13
Top-Heavy Rules
13.01 Purpose and Effect
     The purpose of this SECTION 13 is to comply with the requirements of
Section 416 of the Code. The provisions of this SECTION 13 shall be effective
for each Plan Year in which the Plan is a “Top-Heavy Plan” within the meaning of
Section 416(g) of the Code.
13.02 Top Heavy Plan
     In general, the Plan will be a Top-Heavy Plan for any Plan Year if, as of
the last day of the preceding Plan Year (the “Determination Date”), the
aggregate Account balances of Participants in this Plan who are Key Employees
(as defined in Section 416(i)(1) of the Code) exceed 60 percent of the aggregate
Account balances of all Participants in the Plan. In making the foregoing
determination, the following special rules shall apply:

  (a)   A Participant’s Account balance shall be increased by the aggregate
distributions, if any, made with respect to the Participant during the one year
period ending on the Determination Date (including distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with this Plan under Section 416(g)(2)(A)(i) of the Code). In the case of a
distribution made for a reason other than severance from employment, death or
Total Disability, the one year period shall be replaced with a five year period.
    (b)   The Account balance of, and distributions to, a Participant who was
previously a Key Employee, but who is no longer a Key Employee, shall be
disregarded.     (c)   The Account of a Beneficiary of a Participant shall be
considered the Account of a Participant.     (d)   The Account balances of a
Participant who did not perform any services for the Employers during the one
year period ending on the Determination Date shall be disregarded.

13.03 Key Employee
     In general, a “Key Employee” is an Employee who, at any time during the
Plan Year that includes the Determination Date was:

  (a)   An officer of an Employer receiving annual Compensation greater than
$160,000 (as adjusted under Section 416(i)(l) of the Code);     (b)   A five
percent owner of an Employer; or

58



--------------------------------------------------------------------------------



 



  (c)   A one percent owner of an Employer receiving annual Compensation from
any of the Employers and the Controlled Group Members of more than $150,000.

A “Non-Key Employee” is an Employee who is not a Key Employee, including an
Employee who was formerly a Key Employee.
13.04 Minimum Employer Contribution
     For any Plan Year in which the Plan is a Top-Heavy Plan, an Employer’s
contribution, if any, credited to each Participant who is a Non-Key Employee
shall not be less than three percent of such Participant’s Compensation for that
year. For purposes of the foregoing, contributions under Subsection 5.01 shall
not be considered Employer contributions. In no event, however, shall an
Employer contribution credited in any year to a Participant who is a Non-Key
Employee (expressed as a percentage of such Participant’s Compensation) exceed
the maximum Employer contribution credited in that year to a Key Employee
(expressed as a percentage of such Key Employee’s Compensation). The minimum
Employer contribution shall be made even though, under other Plan provisions,
the Participant would not otherwise be entitled to receive an allocation, or
would have received a lesser allocation for the Plan Year because of (i) the
Participant’s failure to complete 1,000 Hours of Service, or (ii) the
Participant’s Compensation being less than a stated amount. The foregoing
provisions shall not apply to any Participant who was not employed by an
Employer on the last day of the Plan Year.
13.05 Aggregation of Plans
     Each other defined contribution plan and defined benefit plan maintained by
the Employers that covers a “Key Employee” as a Participant at any time during
the Plan Year containing the Determination Date or any of the four preceding
Plan Years (regardless of whether the Plan has been terminated), or that is
maintained by the Employers in order for a Plan covering a Key Employee to
qualify under Sections 401(a)(4) and 410 of the Code shall be aggregated with
this Plan in determining whether this Plan is Top-Heavy. In addition, any other
defined contribution or defined benefit plan of the Employers may be included if
all such plans which are included when aggregated will continue to qualify under
Section 401(a)(4) and 410 of the Code.
13.06 No Duplication of Benefits
     If an Employer maintains more than one plan, the minimum Employer
contribution otherwise required under Subsection 13.04 above may be reduced in
accordance with regulations of the Secretary of the Treasury to prevent
inappropriate duplications of minimum contributions or benefits. For any Plan
Year in which the Plan is a Top-Heavy Plan, a Participant who (a) is not a Key
Employee, and (b) is a Participant in a defined benefit plan maintained by the
Employers shall have the minimum retirement benefit provided under that defined
benefit plan with an offset for benefits provided by this Plan.

59



--------------------------------------------------------------------------------



 



13.07 Compensation
     For purposes of this SECTION 13, “Compensation” shall mean compensation as
defined in Subsection 6.05 of the Plan.

60



--------------------------------------------------------------------------------



 



SECTION 14
General Provisions
14.01 Committee’s Records
     The records of the Committee as to an Employee’s age, Separation Date,
Leave of Absence, reemployment and Compensation will be conclusive on all
persons unless determined to the Committee’s satisfaction to be incorrect.
14.02 Information Furnished by Participants
     Participants and their Beneficiaries must furnish to the Committee such
evidence, data or information as the Committee considers desirable to carry out
the Plan. The benefits of the Plan for each person are on the condition that he
or she furnish promptly true and complete evidence, data and information
requested by the Committee.
14.03 Interests Not Transferable
     Except as otherwise provided in Subsection 14.04 and as may be required by
application of the tax withholding provisions of the Code or of a state’s income
tax act, benefits under the Plan are not in any way subject to the debts or
other obligations of the persons entitled to such benefits and may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered.
14.04 Domestic Relations Orders
     If the Committee receives a domestic relations order issued by a court
pursuant to a state’s domestic relations law, the Committee will direct the
Trustee to make such payment of the Participant’s vested benefits to an
Alternate Payee or Payees as such order specifies, provided the Committee first
determines that such order is a qualified domestic relations order (“QDRO”)
within the meaning of Section 414(p) of the Code. The Committee will establish
reasonable procedures for determining whether or not a domestic relations order
is a QDRO. Upon receiving a domestic relations order, the Committee shall
promptly notify the Participant and any Alternate Payee named in the order that
the Committee has received the order and any procedures for determining whether
the order is a QDRO. If, within 18 months after receiving the order, the
Committee makes a determination that the order is a QDRO, any direction to the
Trustee to pay the benefits to an Alternate Payee as specified in the QDRO will
include a direction to pay any amounts that were to be paid during the period
prior to the date the Committee determines that the order is a QDRO. If during
the 18 month period the Committee determines that the order is not a QDRO or no
determination is made with respect to whether the order is a QDRO, the Committee
will direct the Trustee to pay the amounts that would have been paid to the
Alternate Payee pursuant to the terms of the order to the Participant if such
amounts otherwise would have been payable to the Participant under the terms of
the Plan. The Committee in its discretion may maintain an Account for an
Alternate Payee to which any amount that is to be paid to such Alternate Payee
from a Participant’s Accounts will be credited.

61



--------------------------------------------------------------------------------



 



The Alternate Payee for whom such Account is maintained may exercise the same
elections with respect to the fund or funds in which the Account will be
invested as would be permissible for a Participant in the Plan. Further, the
Alternate Payee may name a Beneficiary, in the manner provided in Subsection
10.03 to whom the balance in the Account is to be paid in the event the
Alternate Payee should die before complete payment of the Account has been made.
Distribution of the Alternate Payee’s Account shall be made in accordance with
Subsections 10.01 and 10.02, and the Alternate Payee may exercise the same
elections with respect to requesting a distribution or partial distribution of
his or her Account as would be permissible for a Participant in the Plan;
provided that the Alternate Payee’s Required Commencement Date shall be the date
on which the Participant attains (or, in the event of the Participant’s death,
would have attained) the Participant’s Required Commencement Date. The Committee
may direct the Trustee to distribute benefits to an Alternate Payee on the
earliest date specified in a QDRO, without regard to whether such distribution
is made or commences prior to the Participant’s earliest retirement age (as
defined in Section 414(p)(4)(B) of the Code) or the earliest date that the
Participant could commence receiving benefits under the Plan.
14.05 Facility of Payment
     When, in the Committee’s opinion, a Participant or Beneficiary is under a
legal disability or is incapacitated in any way so as to be unable to manage his
or her financial affairs, the Committee may direct the Trustee to make payments
to his or her legal representative, or to a relative or friend of the
Participant or Beneficiary for his or her benefit, or the Committee may direct
the Trustee to apply the payment for the benefit of the Participant or
Beneficiary in any way the Committee considers advisable.
14.06 No Guaranty of Interests
     Neither the Trustee nor the Employers in any way guarantee the Trust Fund
from loss or depreciation. The Employers do not guarantee any payment to any
person. The liability of the Trustee and the Employers to make any payment is
limited to the available assets of the Trust Fund.
14.07 Rights Not Conferred by the Plan
     The Plan is not a contract of employment, and participation in the Plan
will not give any Employee the right to be retained in an Employer’s employ, nor
any right or claim to any benefit under the Plan, unless the right or claim has
specifically accrued under the Plan.
14.08 Gender and Number
     Where the context admits, words denoting men include women, the plural
includes the singular and vice versa.

62



--------------------------------------------------------------------------------



 



14.09 Committee’s Decisions Final
     An interpretation of the Plan and a decision on any matter within the
Committee’s discretion made by it in good faith is binding on all persons. A
misstatement or other mistake of fact shall be corrected when it becomes known,
and the Committee shall make such adjustment as it considers equitable and
practicable.
14.10 Litigation by Participants
     If a legal action begun against the Trustee, the Committee or any of the
Employers by or on behalf of any person results adversely to that person, or if
a legal action arises because of conflicting claims to a Participant’s or
Beneficiary’s benefits, the cost to the Trustee, the Committee or any of the
Employers of defending the action will be charged to such extent as possible to
the sums, if any, involved in the action or payable to the Participant or
Beneficiary concerned.
14.11 Evidence
     Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.
14.12 Uniform Rules
     In managing the Plan, the Committee will apply uniform rules to all
Participants similarly situated.
14.13 Law That Applies
     Except to the extent superseded by laws of the United States, the laws of
North Carolina (without regard to any state’s conflict of laws principles) shall
be controlling in all matters relating to the Plan.
14.14 Waiver of Notice
     Any notice required under the Plan may be waived by the person entitled to
such notice.
14.15 Successor to Employer
     The term “Employer” includes any entity that agrees to continue the Plan
under Subparagraph 15.02(c).
14.16 Application for Benefits
     Each Participant or Beneficiary eligible for benefits under the Plan shall
apply for such benefits according to procedures and deadlines established by the
Committee. In the event of denial of any application for benefits, the procedure
set forth in Subsection 14.17 shall apply.

63



--------------------------------------------------------------------------------



 



14.17 Claims Procedure
     Claims for benefits under the Plan shall be made in such manner as the
Committee shall prescribe. Claims for benefits and the appeal of denied claims
under the Plan shall be administered in accordance with Section 503 of ERISA,
the regulations thereunder (and any other law that amends, supplements or
supersedes said Section of ERISA), and the claims and appeals procedures adopted
by the Committee and/or the Appeal Committee, as appropriate, for that purpose.
The Plan shall provide adequate notice to any claimant whose claim for benefits
under the Plan has been denied, setting forth the reasons for such denial, and
shall afford a reasonable opportunity to such claimant for a full and fair
review by the Appeal Committee of the decision denying the claim. No action at
law or in equity shall be brought to recover benefits under the Plan until the
appeal rights described in this Subsection have been exercised and the Plan
benefits requested in such appeal have been denied in whole or in part. Any
legal action subsequent to a denial of a benefit appeal taken by a Participant
against the Plan or its fiduciaries must be filed in a court of law no later
than 90 days after the Appeal Committee’s final decision on review of an
appealed claim. All decisions and communications relating to claims by
Participants, denials of claims or claims appeals under this SECTION 14 shall be
held strictly confidential by the Participant, the Committees and the Employers
during and at all times after the Participant’s claim has been submitted in
accordance with this Section.
14.18 Action by Employers
     Any action required or permitted under the Plan of an Employer shall be by
resolution of its Board of Directors or by a duly authorized Committee of its
Board of Directors, or by a person or persons authorized by resolution of its
Board of Directors or such Committee.
14.19 Adoption of Plan by Controlled Group Members
     With the consent of the Company, any Controlled Group Member of the Company
may adopt the Plan and become an Employer hereunder. The adoption of the Plan by
any such Controlled Group Member shall be effected by resolution of its Board of
Directors, and the Company’s consent thereto shall be effected by resolution of
the Committee.

64



--------------------------------------------------------------------------------



 



SECTION 15
Amendment or Termination
15.01 Amendment
     While the Employers expect to continue the Plan, the Company reserves the
right, subject to SECTION 15, to amend the Plan from time to time, by resolution
of the Board of Directors in accordance with Subsection 14.18, or by resolution
of a committee authorized to amend the Plan by resolution of the Board of
Directors of the Company. Notwithstanding the foregoing, no amendment will
reduce a Participant’s Account balance to less than an amount he or she would be
entitled to receive if he or she had terminated his or her association with the
Employers on the day of the amendment.
15.02 Termination
     The Plan will terminate as to all Employers on any date specified by the
Company, by resolution of the Board of Directors in accordance with Subsection
14.18, if advance written notice of the termination is given to the Trustee and
the other Employers. The Plan will terminate as to an individual Employer on the
first to occur of the following:

  (a)   The date it is terminated by that Employer, by resolution of its Board
of Directors in accordance with Subsection 14.18, if advance written notice of
the termination is given to the Company and the Trustee;     (b)   The date the
Employer permanently discontinues its contributions under the Plan; and     (c)
  The dissolution, merger, consolidation or reorganization of that Employer, or
the sale by that Employer of all or substantially all of its assets; provided,
however, that upon the occurrence of any of the foregoing events, arrangements
may be made whereby the Plan will be continued by a successor to such Employer,
in which case the successor will be substituted for such Employer under the
Plan.

15.03 Effect of Termination
     On termination or partial termination of the Plan, the date of termination
will be an Accounting Date, and, after all adjustments then required have been
made, each Participant’s Account balance will be vested in him or her and
distributed to him or her by one or more of the methods described in Subsection
10.01 as the Committee decides. All appropriate accounting provisions of the
Plan will continue to apply until the Account balances of all Participants have
been distributed under the Plan.
15.04 Notice of Amendment or Termination
     Participants will be notified of an amendment or termination within a
reasonable time.

65



--------------------------------------------------------------------------------



 



15.05 Plan Merger, Consolidation, Etc.
     In the case of any merger or consolidation with, or transfer of assets or
liabilities to, any other Plan, each Participant’s benefits if the Plan
terminated immediately after such merger, consolidation or transfer shall be
equal to or greater than the benefits he or she would have been entitled to
receive if the Plan had terminated immediately before the merger, consolidation
or transfer.

66



--------------------------------------------------------------------------------



 



SECTION 16
Relating to the Plan Administrator and Committees
16.01 The Employee Benefits Administrative Committee
     The Board of Directors of the Company has appointed the Committee,
consisting of three (3) or more individuals, to consolidate the powers and
duties of administration of the employee benefit plans and programs maintained
by the Company. Each appointee to the Committee shall serve for as long as is
mutually agreeable to the Company and to the appointee. A majority of the
members of the Committee have the power to act on behalf of the Committee. The
Committee may delegate any of its responsibilities hereunder, by designating in
writing other persons to advise it with regard to any such responsibilities. Any
person to whom the Committee has delegated any of its responsibilities also may
delegate any of its responsibilities hereunder, subject to the approval of the
Committee, by designating in writing other persons to carry out its
responsibilities under the Plan, and may retain other persons to advise it with
regard to any of such responsibilities. The Committee and any delegate of the
Committee hereunder may serve in more than one fiduciary capacity. The Committee
and its delegates may allocate fiduciary responsibilities among themselves in
any reasonable and appropriate fashion, subject to the approval of the
Committee. Except as otherwise specifically provided and in addition to the
powers, rights and duties specifically given to the Committee elsewhere in the
Plan and the Trust Agreement, the Committee shall have the following
discretionary powers, rights and duties:

  (a)   To approve the appointment and removal of the members of the Appeal
Committee, who shall have such powers, rights and duties as are specifically
provided elsewhere in the Plan in addition to those delegated by the Committee.
    (b)   To act as “Plan Administrator” of the Plan, and to adopt such
regulations and rules of procedure as in its opinion may be necessary for the
proper and efficient administration of the Plan and as are consistent with the
Plan and Trust Agreement. The Committee shall be the fiduciary responsible for
ensuring that procedures safeguarding the confidentiality of all Participant
decisions and directions relating to purchase, sale, tendering and voting (as
described in Subsection 9.06) of shares of Hanesbrands Stock credited to such
Participants’ Accounts are sufficient and are being followed.     (c)   To
determine all questions arising under the Plan other than those determinations
that have been delegated to the Appeal Committee or the Investment Committee,
including the power to determine the rights or eligibility of Employees or
Participants and any other persons, and the amounts of their benefits under the
Plan, and to remedy ambiguities, inconsistencies or omissions, and to
make  factual findings; such determinations shall be binding on all parties.
Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them.     (d)   To enforce the Plan
in accordance with its terms and the terms of the Trust Agreement and in
accordance with the rules and regulations adopted by the Committee.

67



--------------------------------------------------------------------------------



 



  (e)   To construe and interpret the Plan and Trust Agreement, to reconcile and
correct any errors or inconsistencies and to make adjustments for any mistakes
or errors made in the administration of the Plan.     (f)   To furnish the
Employers with such information as may be required by them for tax or other
purposes.     (g)   To employ agents, attorneys, accountants, actuaries or other
organizations or persons (who also may be employed by the Employers) and
allocate or delegate to them any of the powers, rights and duties of the
Committee as the Committee may consider necessary or advisable to properly
administer the Plan. To the extent that the Committee delegates to any person or
entity the discretionary authority to manage and control the administration of
the Plan, such person or entity shall be a fiduciary as defined in ERISA. As
appropriate, references to the Committee herein with respect to any delegated
powers, rights and duties shall be considered references to the applicable
delegate.

16.02 The ERISA Appeal Committee
     The Committee has appointed the Appeal Committee primarily for the purpose
of reviewing decisions denying benefits under the Plan. The Appeal Committee
shall consist of four or more individuals, and each such appointee shall serve
for as long as is mutually agreeable to the Committee and to the appointee. A
majority of the members of the Appeal Committee will have the power to act on
behalf of the Appeal Committee. Except as otherwise specifically provided and in
addition to the powers, rights and duties specifically given to the Appeal
Committee elsewhere in the Plan and the Trust Agreement, the Appeal Committee
shall have the following powers, rights and duties:

  (a)   To adopt such regulations and rules of procedure as in its opinion may
be necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and Trust Agreement.     (b)   To have final review of
appeals of decisions by the Committee or its delegates denying benefits under
the Plan, including the power to determine the rights or eligibility of
Employees or Participants and any other persons, and to remedy ambiguities,
inconsistencies or omissions.     (c)   To enforce the Plan in accordance with
its terms and the terms of the Trust Agreement, and in accordance with the rules
and regulations adopted by the Committee.     (d)   To construe the Plan and
Trust Agreement, to reconcile and correct any errors or inconsistencies and to
make adjustments for any mistakes or errors made in the administration of the
Plan.

     The Committee and the Appeal Committee are sometimes referred to herein
collectively as the “Committees.”

68



--------------------------------------------------------------------------------



 



16.03 Secretary of the Committee
     Each of the Committees may appoint a secretary to act upon routine matters
connected with the administration of the Plan, to whom the Committee or the
Appeal Committee, as the case may be, may delegate such authorities and duties
as it deems expedient.
16.04 Manner of Action
     During any period in which two or more members of any of the Committees are
acting, the following provisions apply where the context admits:

  (a)   A member of the Committee or the Appeal Committee, as applicable, by
writing may delegate any or all of such member’s rights and duties to any other
member, with the consent of the latter.     (b)   The Committee or the Appeal
Committee, as applicable may act by meeting or by writing signed without
meeting, and may sign any document by signing one document or concurrent
documents.     (c)   An action or a decision of a majority of the members of the
Committee or the Appeal Committee, as the case may be, as to a matter shall be
effective as if taken or made by all members of the Committee or the Appeal
Committee, as applicable.     (d)   If, because of the number qualified to act,
there is an even division of opinion among the members of the Committee or the
Appeal Committee, as the case may be, as to a matter, a disinterested party
selected by the Committee or the Appeal Committee, as applicable, may decide the
matter and such party’s decision shall control.     (e)   The certificate of the
secretary of the Committee or the Appeal Committee, as applicable, of a majority
of the members that the Committee or the Appeal Committee, as the case may be,
has taken or authorized any action shall be conclusive in favor of any person
relying on the certificate.

16.05 Interested Party
     If any member of the Committee or the Appeal Committee, as applicable also
is a Participant in the Plan, such individual may not decide or determine any
matter or question concerning payments to be made to such individual unless such
decision or determination could be made by such individual under the Plan if
such individual were not a member of the applicable committees.
16.06 Reliance on Data
     The Committee or the Appeal Committee, as applicable may rely upon data
furnished by authorized officers of any Employer as to the age, Service and
Compensation of any Employee of such Employer and as to any other information
pertinent to any calculations or determinations

69



--------------------------------------------------------------------------------



 



to be made under the provisions of the Plan, and the Committees shall have no
duty to inquire into the correctness thereof.
16.07 Committee Decisions
     Subject to applicable law, any interpretation of the provisions of the Plan
and any decisions on any matter within the discretion of the Committee or the
Appeal Committee, as applicable made by such party in good faith shall be
binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known, and the Committee or the Appeal Committee, as
applicable shall make such adjustments on account thereof as they consider
equitable and practicable.

70



--------------------------------------------------------------------------------



 



EXHIBIT A
Accounts Transferred from the Sara Lee Plan
     The assets and liabilities of the Sara Lee Plan attributable to
participants employed by the following businesses/divisions were transferred
from the Sara Lee Plan to the Plan as of July 24, 2006:

          Business /Division   Division Code
Champion Athleticwear
    7800  
Champion Jogbra
    9501  
Champion Jogbra (Vermont)
    9500  
Eden Yarn
    9225  
Harwood
    9260  
Hanes Printables
    9250  
Henson Kicknerick
    9300  
J. E. Morgan
    9265  
OuterBanks
    9266  
Playtex Apparel-Hourly
    9401  
Playtex Apparel-Salary
    9400  
Sara Lee Activewear/Hourly
    9221  
Sara Lee Business Services
  9273
(except process level 12702)
Sara Lee Casualwear
  9220
(except process level 19901 (Courtalds))
Sara Lee Direct
    9271  
Sara Lee Hosiery
    9210  
Sara Lee Intimate Apparel
  9200
(except process level 19901 (Courtalds))
Sara Lee Sock Company (previously
known as Adams-Millis
Corporation)
    7995  
Sara Lee Underwear
    9240  
Sara Lee Underwear Weston
    9260  
Scotch Maid
    7975  
Socks Galore
    9272  
Spring City Knitting
    9230  

A-1